t c memo united_states tax_court acm partnership southampton-hamilton company tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date in c reported a dollar_figure million capital_gain in m an investment banking firm approached c with an elaborate scheme to shelter that gain from federal_income_tax pursuant to m's advice a c and m created an offshore partnership p in which their respective initial interests were and dollar_figure percent p served as the vehicle for a contingent installment_sale transaction cins transaction that would create approximately dollar_figure million of capital losses for c a domestic_corporation and corresponding capital_gains for a a foreign_corporation that was not subject_to u s tax pursuant to the scheme p purchased securities and approximately weeks later sold most of the securities for cash and libor notes the value of the total consideration received in the form of cash and libor notes equaled the price that p had paid for the securities sold the transactions and the returns connected thereto were the result of a carefully crafted and faithfully executed sequence of sophisticated and costly financial maneuvers that left little to chance or market opportunities p used the contingent_payment_sale provisions of sec_15a_453-1 temporary income_tax regs fed reg date to report the sale for federal_income_tax purposes in accordance therewith p reported a large capital_gain in the year_of_sale most of this gain was allocated to a in a later year after p redeemed a's entire_interest p sold the notes and reported a corresponding capital_loss most of which was allocated to c the loss was carried back to by c to offset its gain held the court will disregard the cins transaction for federal_income_tax purposes because it lacked economic_substance fred t goldberg jr albert h turkus pamela f olson william l goldman christopher kliefoth and joni lupovitz for petitioner jill a frisch patricia a donahue edward d fickess sheila olaksen elizabeth p flores brian j condon and james m guiry for respondent findings_of_fact content sec_1 the contingent installment_sale transaction development of colgate's liability management partnership the partners the partnership_agreement initial stage of colgate's partnership strategy tax and financial_accounting for the results final stage of colgate's partnership strategy merrill's collateral swap transactions abn's investment management opinion mechanics of a contingent_payment_sale economic_substance a introduction b profit c hedging within the four corners of the partnership d interim use for idle cash e the pattern of ostensibly market-driven decisions memorandum findings_of_fact and opinion laro judge acm partnership acm or the partnership southampton-hamilton co southampton tax_matters_partner petitioned the court under sec_6226 to readjust respondent's adjustments of partnership items flowing from the partnership respondent issued acm a notice of final_partnership_administrative_adjustment fpaa that reflects adjustments to acm's partnership return of income for its taxable years ended date fye date fye date fye and date fye in relevant part respondent eliminated the capital_gain reported by acm in fye as resulting from the transaction described herein and she disallowed the corresponding capital_loss reported in fye respondent asserted a number of alternative theories in the fpaa to support the adjustments primarily respondent asserted the purchase and sale of the debt instruments at issue herein were prearranged and predetermined devoid of economic_substance and lacking in economic reality alternatively respondent asserted acm's activities must be disregarded under the step_transaction_doctrine acm's activities were not engaged in for profit within the meaning of sec_183 and the sale of the subject debt instruments did not satisfy the formal requirements for a contingent_payment_sale under sec_15a_453-1 temporary income_tax regs fed reg date following respondent's concession of a number of these alternative theories the parties ask the court to decide the following issues whether respondent's adjustments to items of income and loss reported by acm on the subject transactions should be sustained on the ground that the transactions lacked economic_substance we hold they should whether as alleged by respondent in her amendment to answer the foreign_partner should be treated as a lender for federal_income_tax purposes in view of our disposition of the first issue we do not decide this issue consistent with the fpaa as well as the manner in which acm reported the foreign_partner on its returns we assume that the foreign_partner is not a lender whether acm's allocation of taxable gain on the sale had substantial economic_effect or was otherwise in accordance with the partners' interests in the partnership in view of our disposition of the first issue we need not and do not decide the validity of this allocation unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure throughout this opinion we use the terms purchase sale contingent installment_sale and contingent_payment_sale solely for purposes of convenience and clarity our use of these terms is not meant to give legal significance to the underlying and surrounding transactions findings_of_fact some of the facts have been stipulated the stipulations of fact and attached exhibits are incorporated herein by this reference when the petition was filed acm's principal_place_of_business was in wilmington delaware the contingent installment_sale transaction acm is one of partnerships sec_453 partnerships formed over a 1-year period from to by the swap group at merrill lynch co inc each sec_453 partnership was intended to be a vehicle for sheltering capital_gains of one of its partners for purposes of this opinion the principal during the period at issue merrill lynch co inc was a holding_company that through subsidiaries and affiliates provided various financial services we use the name merrill to refer generally to the affiliated_group or a member thereof transactions in which acm engaged are collectively referred to as the contingent installment_sale transaction cins transaction the design of the cins transaction appears to have originated in discussions in early between macauley taylor taylor a managing director of merrill's swap group and james fields fields a member of his staff from the spring of through the summer of the swap group and merrill's investment bankers promoted the idea among merrill's clients colgate-palmolive co colgate was one of merrill's clients that taylor and his staff approached colgate's treasury_department regularly consulted henry yordan yordan a managing director in merrill's capital markets group concerning developments in the debt markets yordan was aware that colgate had reported a sizeable capital_gain approximately dollar_figure million for its taxable_year on its sale of the kendall co kendall and that colgate might be receptive to the cins transaction through yordan's introduction a meeting was held on date at which taylor and his staff described the cins transaction to colgate's assistant treasurer hans pohlschroeder pohlschroeder merrill's representatives stated that apart from the few elements that were essential to secure the desired tax consequences the partnership structure could be adapted to suit a variety of investment objectives colgate's initial reaction to the proposal was skeptical pohlschroeder explained that colgate did not have the required cash to invest in the partnership and that the cost of borrowing to finance the investment was likely to exceed the return on a pretax basis pohlschroeder also was not persuaded that the partnership would serve a business_purpose of colgate when pohlschroeder related the proposal to steve belasco belasco colgate's vice president of taxation the latter agreed but for the tax benefits the transaction did not accomplish anything useful for the company belasco also was concerned that the transaction did not have sufficient economic_substance to withstand scrutiny and that the transaction's legal financial and accounting complexities would require broad interdepartmental support within colgate absent a connection to colgate's business belasco believed the necessary support would not be forthcoming merrill's proposal was not the first that colgate considered to minimize the tax impact of the kendall sale during the previous summer while the sale was pending a cross-functional team from colgate's treasury accounting and tax departments had considered at least tax-saving proposals including investing in low-income_housing or property eligible for rehabilitation credits and creating a charitable foundation all of these proposals were rejected after the initial meeting between colgate and merrill fields on behalf of merrill contacted a law firm for advice on the tax consequences of a cins transaction in relevant part the firm summarized the contemplated transaction as follows a a foreign_entity b and c form the abc partnership abc on date with respective cash contributions of dollar_figure dollar_figure and dollar_figure immediately thereafter abc invests dollar_figure in short-term securities which it sells on date to an unrelated party the fair_market_value and face_amount of the short-term securities at the time of the sale is still dollar_figure in consideration for the sale abc receives dollar_figure cash and an installment note that provides for six semiannual payments commencing months after the sale each payment equals the sum of a notional_principal_amount multiplied by the london interbank offering rate libor at the start of the semiannual period abc uses the dollar_figure cash and the first payment on the installment note to liquidate a's interest in abc and uses the subsequent interest payments to purchase long-term securities relying on sec_15a_453-1 temporary income_tax regs fed reg date the law firm advised fields that abc would be entitled to report the sale of the short-term securities on the installment_method and that abc would recover an equal portion of its basis in the short-term securities in each year in which a payment on the note could be received the law firm advised fields that abc would recover dollar_figure of its basis in each of the taxable years from through and that libor is the primary fixed income reference rate used in euro markets abc would have to recognize gain in each of these years to the extent that the year's payments exceeded dollar_figure to the extent that the year's payments were less than dollar_figure the law firm advised abc would not be allowed to recognize a loss in that year but abc would have to carry over that loss to a later year in which it would otherwise recognize enough gain on the sale to absorb all or part of the loss the law firm advised that any unrecognized_loss on the sale would be recognized in the final year of payment in a series of telephone calls in early date pohlschroeder revisited merrill's proposal with yordan taylor and fields pohlschroeder communicated a number of concerns that colgate had regarding the management of its debt pohlschroeder wondered whether there was a way to combine colgate's financial objectives with merrill's proposal on date taylor called pohlschroeder back with a suggestion for resolving the problem the gist of the conversation can be reconstructed from pohlschroeder's handwritten notes mac invest partnership based on bus purpose economic profit is this partnership profitable every single step to be substantiated invest in your own debt consolidation of effective_control but not majority ownership development of colgate's liability management partnership the notion that colgate could use a partnership to acquire its own debt was the breakthrough that overcame colgate's reservations for it provided the opportunity to design an elaborate superstructure of liability management functions around merrill's original tax_shelter transaction to understand the extent to which acm was designed to serve these functions we first review the concerns of colgate's treasury_department in this period a number of developments during and posed special challenges for the management of colgate's debt in this period colgate radically altered the maturity profile of its debt through two actions first it used the proceeds from the sale of kendall in date to retire over half a billion dollars of commercial paper constituting all of its u s short-term debt second it established an employee_stock_ownership_plan esop in date financed by issuing dollar_figure million in long-term debt the substitution of long-term debt for short-term debt caused colgate's average debt maturity to exceed substantially the norm in its industry and increased its exposure to interest rate risk colgate's treasury_department expected the federal all other things being equal the longer the maturity of a debt_instrument the more sensitive its value will be to fluctuations in market interest rates hence long-term debt tends to carry greater risk than short-term debt of the same issuer reserve to ease monetary policy causing interest rates to fall in late or the first half of in a falling interest rate environment colgate would earn a lower return on its cash balances and short-term investments yet unlike its competitors with relatively greater amounts of short-term debt it would be unable to cut its interest_expense by refinancing the establishment of the esop had the further consequence of prompting moody's to downgrade colgate's long-term debt from a1 to a2 on the ground that the addition of so much long-term debt reduced the company's financial flexibility in the summer of colgate's treasury_department was exploring ways to rebalance the term structure of its debt and lower its exposure to falling interest rates pohlschroeder raised these issues in his discussions with merrill's representatives in date the discussions also concerned the credit spread at which colgate's long-term debt was trading the market's perception of the credit worthiness of a corporation is reflected in the extent to which the yield on the corporation's bonds exceeds the yield on u s treasury instruments of comparable maturity the spread to treasury of colgate's long-term debt had exceeded the average for high and medium grade industrials throughout and after narrowing in the early part of had widened markedly during the summer one reason for this change was the downgrade in colgate's credit rating in june colgate's treasury believed that another factor was widespread speculation that colgate could become the target of a hostile takeover or leveraged_buyout this led to the emergence of an event risk premium that caused colgate debt to trade at a discount relative to the price that would otherwise obtain in colgate's opinion the market was overestimating the risks of holding colgate's debt thus colgate's debt was undervalued and an opportunity existed to capture subsequent improvements in its perceived credit quality by repurchasing the debt yet colgate's flexibility to respond to this arbitrage opportunity was constrained by the prospect that a significant reduction in its balance_sheet liabilities would enhance its appeal to a potential acquirer through the collaboration of merrill's swap group and colgate's treasury_department from late july to early date the partnership gradually took shape merrill's first written exposition of the concept entitled colgate partnership transaction summary dated date states the primary mission of the partnership is the acquisition and control of colgate debt colgate sub a corp and b corp would contribute dollar_figure million dollar_figure million and dollar_figure million respectively colgate sub would act as managing general_partner with the authority to determine partnership investments over a period of several months the partnership capital would be used to acquire long-term colgate debt from investors the partnership would then exchange some of the long-term debt for newly issued colgate medium-term debt merrill noted that the accounting treatment of the partnership was unclear despite colgate's minority interest merrill believed the partnership might have to be consolidated on colgate's financial statements if colgate were deemed to control the partnership merrill thought that either result might be advantageous by the beginning of date the design had been revised in two important respects first it had been determined that the partnership would be most useful if its transactions were initially kept off of colgate's balance_sheet and its consolidation with colgate for financial_accounting purposes was deferred until such time as colgate acquired a majority interest in the partnership from the foreign_partner this would enable colgate to conceal its activities from the market as well as choose more advantageous market conditions for retiring and reissuing the debt second merrill had devised a mechanism by which colgate and the foreign_partner could share the credit risk with respect to partnership holdings of colgate debt in different proportions from the so-called treasury ie interest rate risk the efficiency of allocating to each partner the risks that it could bear would make it possible for colgate to receive greater benefits from the partnership at less cost thus it was expected that colgate could negotiate for the right to appropriate all the benefit of the improvement in its credit quality that it expected to occur over time while negotiating for an option to vary the partners' relative shares of the treasury risk inherent in the debt so as to capitalize on expected changes in interest rates a document entitled liability management partnership executive summary dated date purports to identify the main non-tax advantages of the contemplated partnership structure at about the time that it was approved by colgate's senior management the proposed liability management partnership the partnership has been developed specifically for colgate-palmolive colgate to enable it to most efficiently manage the term structure of its liabilities using predominantly its partners' capital normally an issuer's acquisition of its own debt involves three events the acquisition of the debt the retirement of the old issue and the issuance of substitute financing the partnership provides the opportunity to separate the timing of these events by i acquiring colgate debt in the market today while it remains available and ii placing such debt in friendly hands to be retired modified or exchanged at an advantageous time in the future despite the current opportunity to acquire its debt colgate does not wish to immediately retire all of such debt and issue substitute financing this reluctance is based in part on colgate's current rate outlook ie anticipation of gradual return to a positively-sloped yield curve and in part on colgate's desire not to permanently restructure all of such debt immediately the partnership provides colgate with flexibility to exchange the colgate debt held by the partnership for newly issued colgate debt of different maturity such exchanges may be effected as often and rapidly as colgate deems appropriate if colgate attempted to refinance existing debt within a short time frame by repurchasing it and issuing new debt transactions costs would rise dramatically the partnership also allows colgate to effectively retire its debt while leaving the debt outstanding for accounting purposes and to take a position on rates by adjusting the relative sharing of treasury risk by the partners as colgate bears a relatively greater share of the treasury risk ie losses in value of the colgate debt attributable to interest rate increases with respect to its debt it has economically retired an increasing percentage of such debt and effectively changed its position with respect to interest rates the partnership's fulfillment of the liability management purposes for which it was designed would depend on the identity of colgate's partners merrill undertook to procure them during the summer of taylor approached hans den baas den baas the head of the financial engineering group at abn bank new york abn new york concerning the possibility of abn's participation in a partnership with colgate taylor explained that the partnership would be used to acquire colgate long-term during the period at issue abn new york was a subsidiary of algemene bank nederland n v one of the netherlands' largest financial institutions abn trust co curacao n v was another subsidiary for purposes of this opinion the name abn refers to algemene bank nederland n v or any one of its subsidiaries affiliates or branches debt for liability management purposes he also stated that a contingent_payment_sale was contemplated and that abn's participation would be limited to years den baas forwarded taylor's inquiry to peter de beer de beer head of the legal department of abn trust co curacao n v abn trust who would be responsible for structuring the legal aspects of the participation and negotiating the agreements abn trust was engaged in the business of forming and managing netherlands antilles' entities to facilitate financial transactions de beer agreed to meet colgate representatives in bermuda during the middle of date he learned of the liability management aspects of the proposed partnership only when actual negotiations with colgate began based on prior dealings with merrill both den baas and de beer were already familiar with the cins transaction and the defined role of the participating foreign_partner taylor had discussed the transaction with den baas during its development phase early in taylor had previously approached den baas to solicit abn's participation in a cins transaction on behalf of at least one other client in that case too den baas had referred him to de beer who had represented abn in the ensuing negotiations for a number of reasons abn was well suited for the role of majority partner in colgate's liability management partnership an abn affiliate created and managed the foreign partners for each of the sec_453 partnerships promoted by merrill abn new york provided financial engineering and other services to the foreign partners in each of the partnerships whether or not an understanding that abn would collaborate as a copromoter existed from the outset abn would have had an interest in assuring the satisfaction of merrill's clients in order to ensure the continuity of a valuable relationship with merrill it is unclear whether colgate was aware of merrill's relationship with abn but colgate already had an established relationship with abn acting as colgate's lead bank in the netherlands abn had underwritten a large foreign bond issue and performed other services in connection with colgate's foreign operations for these reasons abn could be trusted to cooperate in keeping the partnership friendly by yielding effective_control to colgate by protecting the confidentiality of colgate's debt restructuring activities and by agreeing to relinquish its partnership_interest at such time as colgate might wish to acquire it abn's experience and sophistication in regard to european capital markets would assist the partnership in acquiring colgate's eurodollar debentures as a major international bank abn possessed the liquidity needed to finance the venture and as a major derivatives dealer it could accommodate at little or no cost colgate's desire for an option to adjust their relative shares of interest rate exposure the third partner was to be an affiliate of merrill this provided colgate with further reassurance an equity_interest would reinforce merrill's incentive to continue to provide support and to act in a manner consistent with colgate's interest when arranging the contemplated partnership transactions merrill would receive an advisory fee and transaction-based fees for initiating the partnership's asset transfers the ultimate challenge for merrill in designing the liability management partnership was to find a way to integrate each step of the cins transaction convincingly so that the transaction as a whole would stand up for tax purposes the swap group devoted considerable effort to this task although the basic insight was incorporated in the initial colgate partnership transaction summary of date it was refined in subsequent revisions of this document the version entitled xyz corporation revised partnership transaction summary dated date set forth an outline of steps to be taken by the partnership summarized as follows step the partnership is formed with contributions from xyz sub a corp and b corp of dollar_figure million dollar_figure million and dollar_figure million respectively step the partnership invests dollar_figure million cash in short-term floating-rate private_placement securities pending acquisition of long-term xyz debt the private_placement notes will be issued by highly rated issuers and will provide the partnership a return greater than comparably rated commercial paper or bank_deposits step the partnership sells the private_placement notes for a combination of cash which will be used to acquire xyz long-term debt over a period of months and libor-based notes the purpose of the libor notes will be to partly hedge the interest rate sensitivity of the long-term xyz debt acquired by the partnership depending on the maturity of the xyz debt acquired merrill anticipated a ratio of 70-percent cash dollar_figure million to 30-percent libor notes dollar_figure million step some long-term xyz debt is exchanged for newly issued medium-term xyz debt step if a substantial amount of long-term debt was exchanged the partnership would likely reduce its holding of the libor notes in order to rebalance its hedge such a reduction would be necessary because the medium-term debt received in exchange for long-term xyz debt is less interest rate sensitive than the long-term xyz debt libor notes may either be sold directly or distributed to one or more partners in a non-liquidating distribution steps and partnership assets are disposed of in the event that the desired investments cannot be made step a corp 's partnership_interest is possibly redeemed at any time after year following formation step the partnership is consolidated with xyz for financial_accounting purposes the document advises that i t would be most reasonable for the partnership to sell the libor notes and any other libor-based assets if a corp is redeemed since the principal asset of the partnership other than libor notes and libor-based assets is likely to be xyz debt and xyz would be a partner the hedge protection provided by the libor notes and libor-based assets is no longer necessary step b corp is eventually retired after a period of years in support of its characterization of the libor notes as a risk management tool merrill performed a series of quantitative analyses of the effect of a given change in the level of interest rates on the value of colgate debt and libor notes in the partnership portfolio these analyses purport to demonstrate that the interest rate sensitivity of the interest-only libor notes greatly exceeds that of fixed rate debt instruments of equal maturity and is comparable to that of long-term fixed rate debt thus a to basis point increase or decrease in interest rates would produce roughly equal and offsetting changes in the value of dollar_figure of libor notes dollar_figure of percent 5-year colgate debt and dollar_figure of percent 30-year colgate debt pohlschroeder was impressed with merrill's analysis in an date memorandum written for the purpose of recommending the abn liability management partnership to his superior colgate treasurer brian heidtke heidtke pohlschroeder explained how the composition of the partnership's portfolio would be planned to serve the purpose of risk management within the partnership one aspect of importance is the interest rate exposure on the asset of the partnership which consists of colgate debt to minimize the exposure to abn and colgate it is planned to convert a portion of the short-term notes to contingent libor notes as a hedge of the partnership's fixed rate assets although the hedge ratio would be determined through negotiations with abn he was confident that the partnership could acquire dollar_figure million of colgate debt and that dollar_figure million of libor notes would provide an appropriate level of protection the plan was to adjust the libor note hedge as needed in order to achieve the ideal colgate liability structure pohlschroeder envisioned two possible situations arising in the future which would call for the disposition of some of the libor notes one was the exchange of long-term debt for medium- or short-term debt because a shorter term instrument is less volatile a smaller notional amount of the libor note is required for hedging purposes a second situation was a change in the treasury risk sharing ratios the partnership is overhedged when colgate decides to take more of the treasury risk and abn reduces its share of the treasury risk conversely as abn's participation goes up it needs more of a hedge in the form of the libor notes merrill provided colgate with estimates of the expected costs of the contemplated partnership transactions the perpetual partnership cost component analysis reproduced in modified form below was prepared based on market conditions prevailing on date and evidently assumed that the partnership would remain in existence indefinitely after these transactions were completed perpetual partnership cost component analysis dollar_figuremillions net present_value before transaction costs advisory fee after tax pretax1 dollar_figure --- cost components origination of citicorp notes remarketing of libor notes preferred returns to partners premium on debt tender legal expenses advisory fee total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure net present_value of partnership investment dollar_figure --- in its review of these costs as part of a separate document colgate translated aftertax amounts into pretax amounts using a 34-percent marginal_rate the original aftertax estimate of merrill's advisory fee dollar_figure million would imply a pretax amount of dollar_figure million the discrepancy between this and the dollar_figure million figure reflected in this separate document was not explained the origination cost refers to the transaction cost that the partnership would incur on the exchange of private_placement notes for cash and libor notes the remarketing cost represents the transaction cost that would be incurred on the sale of the libor notes the preferred_return was an estimate of the additional allocation of income that the majority partner was expected to require the advisory fee was payable to merrill for its services colgate's management understood that most if not all of these costs would be borne by colgate because all the liability management and tax benefits of the partnership transactions would enure to colgate they believed that the costs though high in absolute terms were reasonable in relation to the benefits that colgate expected to receive from the partnership_liability management benefits would have been difficult to quantify for purposes of this comparison the tax benefits however were calculable and greatly exceeded the expected transaction costs although the perpetual partnership cost component analysis does not explain the derivation of the dollar_figure million net present_value that appears on the top line this figure must be attributable almost entirely to tax benefits a succession of summaries cash-flow projections and flip-chart presentations that colgate received from merrill between august and mid-date demonstrated how the sale of dollar_figure million private_placement notes for dollar_figure million cash and dollar_figure million market_value of libor notes would result in dollar_figure million taxable gain for the partnership and a net taxable loss for colgate of approximately dollar_figure million if the foreign partner's interest were acquired and the libor notes sold within the 2-year period remaining for carryback of capital losses to the year of the kendall divestiture the present_value of the tax savings achieved by this transaction discounted at prevailing interest rates of to percent would be roughly dollar_figure million in a series of internal meetings and meetings with merrill representatives during september and early date the liability management partnership proposal was presented to successively higher levels within colgate's management the vice president of taxation was now comfortable with the economic_substance of the partnership the treasurer concluded that this was a uniquely suitable transaction for us they in turn presented the tax and treasury aspects of the proposal to the chief financial officer and to the president of the company who approved it the decision was made to enter into negotiations with abn the partners abn chose a form for its participation that would appear on its consolidated balance_sheet as a loan to a third party rather than an equity_investment a netherlands antilles corporation named kannex corp n v kannex would be formed to borrow approximately dollar_figure million from a bank and contribute it to the partnership kannex's stock would be held by two netherlands antilles stichtingen named coign and glamis stichtingen are foundations under dutch law have no owners and conduct no commercial activities their sole purpose in this transaction would be to hold kannex's stock control_over the foundations would be exercised by their respective boards of which de beer would serve as chairman and other abn trust employees as members the foundations would appoint abn trust to act as sole managing director of the corporation financial arrangements for kannex's participation were initiated by den baas at abn new york based on information about the proposed partnership that den baas had received from taylor abn new york prepared a credit proposal on behalf of kannex dated date since the borrower's only asset would be an interest in a portfolio expected to consist largely of colgate long-term debt abn new york assessed colgate's creditworthiness under the terms of the proposed credit facility the bank would loan kannex dollar_figure million for year at an interest rate of libor plu sec_30 basis points corresponding to the rate that the bank would have charged colgate or a similarly rated company for a line of credit colgate was listed as the client on the credit proposal this was because abn new york viewed the financing_transaction as a means of fostering closer banking relations with colgate as the credit proposal explained colgate has been an important prospect for abn new york branch because of its strong financial condition and extensive international operations establishing a relationship has proven difficult because of the company's loyalty to its line banks abn's past involvement has been limited to facilities for colgate subsidiaries we believe that the proposed transaction would provide an excellent entry into the parent's banking relationship although the interest rate on the loan would provide an acceptable return commensurate with the level of the credit risk involved abn new york expected that the total returns to the bank from the loan transaction would be appreciably higher the bank would also earn sizeable profits off the bid-ask spread on swaps necessary to stabilize kannex's return from the assets in the partnership portfolio so that it could repay the loan because of the size of the loan approval was required at three levels within the bank the credit committee at abn new york the north american credit committee nacc in chicago and the risk management dept rmd in amsterdam after approval by abn new york nacc reviewed the proposal together with a memorandum describing the partnership on date sent an advice to rmd recommending approval subject_to a number of conditions of which three are noteworthy the timing of the purchases and sales of the various securities be adhered to as proposed such that the credit risk is no greater than as outlined in partnership memo interest rate risk is fully hedged colgate's obligation to purchase kannex's interest in the partnership by sic is unconditional will those proceeds be assigned to abn rmd advised nacc and abn new york of its decision we agree on the condition that merrill again verbally states to the partners that they will buy the mtn's at par on date the reference to mtn's or medium-term notes evidently denotes the private_placement notes in which the partnership wa sec_5 a bid-ask spread is the spread between the price at which an instrument is bought and sold the bid price is the price at which dealers buy the instrument and the ask price is the price at which dealers sell the instrument expected to invest the partners' contributions pending acquisition of colgate debt the earlier oral assurance to which rmd refers may have been one that merrill made to the first sec_453 partnership in which abn collaborated the nieuw willemstad partnership failing to locate a buyer for the partnership's private_placement notes within the time frame required by the partners merrill itself became the counterparty buying the private_placement notes and issuing libor notes a second condition was that the loan to kannex be syndicated in order to reduce the credit risk abn records indicate that the credit proposal was approved per rmd there is no record of any modification to the nacc and rmd conditions under abn procedures if credit conditions had been changed the changes should be reflected in nacc files although there are cases in which a branch fails to advise nacc of changes in credit conditions or changes are made without documentation such cases are rare kannex was incorporated in the netherlands antilles on date and issued shares with a total par_value of dollar_figure held in equal proportions by coign and glamis kannex's financial statements reflect accounts_receivable for loans to the foundations in the amount of dollar_figure indicating that they borrowed from the corporation the funds they used to acquire its stock by revolving credit agreement dated date abn's cayman islands branch abn cayman islands agreed to make loans available to kannex in the aggregate amount of dollar_figure million from date through date the shares of kannex stock held by coign and glamis were pledged to abn as security for the loans kannex entered into a management agreement with abn trust and a financial services agreement with abn new york executed by den baas under which abn new york agreed to provide advice on hedging strategies to reduce kannex's interest rate exposure and to provide other services at kannex's request the agreement does not make provision for either the amount or calculation of abn new york's compensation southampton a wholly owned subsidiary of colgate was incorporated under delaware law on date for the purpose of becoming a partner in colgate's liability management partnership belasco served as southampton's president and pohlschroeder as its vice president and treasurer during the taxable years at issue southampton filed a consolidated_return with colgate merrill lynch mlcs inc mlcs was incorporated under delaware law on date mlcs is the wholly owned subsidiary of merrill lynch capital services merrill capital which operates as the swap dealer for the merrill lynch group taylor was mlcs's president and paul pepe pepe a member of his staff its vice president the partnership_agreement negotiations were conducted at two meetings held in bermuda on october through and date the meetings were attended by inter alia heidtke pohlschroeder and belasco from colgate taylor and fields from merrill de beer and den baas from abn by agreement dated as of date the partnership_agreement acm was formed as a general_partnership under new york law with its principal_place_of_business in curacao netherlands antilles the partners' initial capital contributions were determined to be as follows partner capital_contribution percentage of total kannex southampton mlcs dollar_figure big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure includes rounding error of dollar_figure the conduct of the business and affairs of the partnership would be under the direction of a partnership committee the partnership committee composed of a representative of each of the three partners in general action by the partnership committee required the assent of partners having an aggregate capital_account balance equal to at least percent of the total partners' capital the affirmative concurrence of both kannex the original name of the partnership was cam partnership at the first meeting of the partnership committee for reasons not disclosed in the record the initials of colgate and abn a were reversed and the name became acm and southampton was therefore necessary for most partnership decisions as its representative southampton appointed pohlschroeder kannex appointed de beer and mlcs appointed taylor the partnership_agreement provided that in general income gain expense and loss as reported by the partnership for federal_income_tax purposes would be allocated among the partners in proportion to their respective capital accounts as subsequent events would demonstrate this general sharing provision did not fully reflect the partners' original understanding of the manner in which they would share the economic costs of partnership transactions upon the occurrence of specified revaluation events the partnership would revalue its assets on its books and any unrealized income gain expense or loss inherent in its assets would be allocated among the partners as if realized in a sale of the assets at their fair_market_value these revaluation events included i a change in a partner's proportionate interest in partnership capital ii a sale_or_exchange by the partnership of any colgate debt_instrument iii an adjustment to the yield component as defined below with respect to colgate debt iv a contribution or distribution of partnership assets v liquidation of the partnership vi the last business_day of each fiscal_year and vii after date the properly executed request of any partner to allocate gains and losses arising in connection with colgate debt instruments in the partnership portfolio for each revaluation period the partnership_agreement distinguished between that portion of any change in value attributable to changes in the general level of interest rates the yield component and that portion of any change in value attributable to changes in the market's perception of risks specifically associated with colgate's credit quality the quality component together the yield component and quality component would capture all of the fluctuation in market_value of the colgate debt held by the partnership the yield component was initially allocated among the partners based on their respective capital interests southampton could elect however to change its and kannex's relative shares of the yield component to any level it desired within a specified range on days notice it could increase its own share to as much a sec_49 percent thereby reducing kannex's share to percent and it could reduce its own share to as little as percent causing kannex to take percent the allocation of the quality component depended on whether colgate's credit had improved or deteriorated during the relevant revaluation period improvement or deterioration was measured by kannex's share was set slightly higher percent and southampton's slightly lower percent than their respective capital interests the change in the implied spread of the colgate debt yield over an index of the yield on u s treasury securities if colgate's credit improved the spread would narrow if colgate's credit deteriorated the spread would widen the quality component was the change in the value of the colgate debt attributable to this change in the spread the partnership_agreement provided for the following quality component allocations a for the first basis point decline in value percent of the decline was allocated to southampton percent to kannex as were subsequent increases within thi sec_50 basis point range b all declines beyond basis points were allocated percent to southampton and all other increases were allocated percent to southampton mlcs's share of all changes was percent the substantial risk shifting potential of the yield component option which was of substantial value to colgate's liability management scheme proved relatively unproblematic for abn because of the bank's ability to hedge interest rate risks outside the partnership through routine techniques employed by financial intermediaries in the derivative markets indeed in its design of this option mechanism merrill's swap group took for granted abn's ability to make accommodations in this manner the quality component provision was a bone of contention for the same reason that the yield component provision was not a credit derivative that could be used by the bank to hedge the share of spread risk allocated to it under this provision was not available in the market at that time abn was loath to accept any spread risk for kannex on the advice of its tax lawyers colgate insisted and the parties finally agreed on a sharing formula that limited kannex's exposure to basis points percent of a basis point range the parties agreed on one further special_allocation under the partnership_agreement from the date of the initial capital contributions through date the first dollar_figure of partnership income and gain for each fiscal_year otherwise allocable to southampton would be allocated to kannex this preferred_return was not cumulative and was prorated daily for this purpose gains otherwise allocable to southampton did not include unrealized gains resulting from revaluations of partnership assets abn had insisted on a preferred_return as compensation to kannex for participating in the spread risk of the colgate debt abn intended that the amount would also include a small service fee for the adjustments that the bank would have to make to accommodate southampton's discretionary management of interest rate exposure under the yield component provision as the price for these benefits and as a substitute for the covenants and other legal protections that a lender in the position of kannex would require as a condition for investing a great deal of money in colgate debt obligations colgate considered the dollar_figure million preferred_return to be reasonable southampton was required to maintain at least percent of partnership capital in the event that a substantial widening of the credit spread on colgate debt caused southampton's capital_account to fall below the 2-percent threshold unless prevented by insolvency southampton would contribute enough additional capital to continue to finance at least a certain minimum amount of the preferred_return section dollar_figure of the partnership_agreement governed the maintenance of the partners' capital accounts the capital accounts would be increased by the amount of the partners' contributions adjusted for allocations of partnership income gain expenses and loss and reduced by the fair_market_value of distributed property upon the occurrence of revaluation events the capital accounts would be adjusted to reflect the mark-to-market revaluation of partnership assets each of the partners was entitled to have its interest redeemed at fair_market_value upon request kannex could request redemption at any time after date the other two partners could request redemption year later the redemption provision apparently was not the subject of negotiation it was the intention of the parties that kannex would be redeemed within years before its formal right under the partnership_agreement ripened the planned duration of kannex's participation was dictated by the period prescribed for carryback of the capital_loss to colgate's taxable_year colgate's plan afforded abn the convenience of limiting the extent of kannex's risk exposure initial stage of colgate's partnership strategy the first meeting of the partnership committee first partnership meeting was held in bermuda on date the first noteworthy item of business was to appoint merrill as qualified_appraiser of partnership assets and to authorize both merrill and abn to make necessary arrangements for the purchase of three specified issues of colgate debt dollar_figure million principal_amount of percent private_placement notes due in met note held by the metropolitan life_insurance co met life dollar_figure million principal_amount of 625-percent notes due in long bonds dollar_figure million principal_amount of 5-percent eurodollar notes due in euro notes next the partnership committee resolved that in order to maximize the investment return on its assets pending the acquisition of colgate-palmolive bonds the partnership authorized merrill to arrange for the purchase in the form of a private_placement of dollar_figure million of 5-year floating rate notes with an investor put option exercisable after about to months finally according to the minutes pohlschroeder reported that he had communicated an offer to met life to purchase the met notes at a price within a stated price range and that met life undertook to consider the proposal and review it with tax and legal advisers and if interested would come to bermuda on november in order to complete negotiations the partnership committee authorized abn trust to conduct such further discussions from outside the u s as are necessary with metropolitan prior to such meeting during the proceedings in bermuda taylor and fields on two separate occasions presented pohlschroeder and belasco with revised estimates of the present_value of transaction costs that were likely to be incurred in connection with the anticipated partnership transactions according to one estimate the total amounted to dollar_figure million before tax including dollar_figure million origination cost on the sale of the private_placement securities and issuance of the libor notes and dollar_figure million for remarketing of the libor notes the other estimate was higher a total of dollar_figure million before tax including origination and remarketing costs of dollar_figure million and dollar_figure million respectively colgate and merrill did not discuss the costs of alternative short-term investments for the partnership's cash balances pending acquisition of colgate debt on date the partners' cash contributions in the amount of dollar_figure million were deposited in the partnership bank account at abn new york paying interest at a rate of dollar_figure percent annually the funds were withdrawn at no cost on the following day by private_placement note purchase agreement between acm and citicorp dated date acm acquired from citicorp at par dollar_figure million principal_amount of floating rate notes due_date citicorp notes or the notes the citicorp notes paid interest at the commercial paper rate plu sec_15 basis points paid and reset monthly the initial coupon was set at dollar_figure percent and the first reset date was november the notes were rated aa by standard poors the holder had the option of tendering the citicorp notes for repayment on date pincite percent of the principal_amount the citicorp notes were not registered under the securities act u s c sec_77a and were not traded on an established_securities_market at the time of purchase it was contemplated that the citicorp notes would be sold at the end of the month indeed arrangements to sell the notes were already well underway in several meetings beginning in late october pepe and other merrill representatives discussed a proposed structure for the sale with the capital markets group of the bank of tokyo's bot new york agency parallel discussions were held with the new york branch of banque francaise du commerce exterieure bfce during the first week of november merrill disclosed the specific terms of its proposal to each bank the banks would purchase dollar_figure million of the citicorp notes paying percent of the price dollar_figure million in cash and the remainder with an installment purchase note providing for a 5-year libor cash_flow having a present_value of dollar_figure million in addition the banks would enter into collateral swaps with merrill capital that provided the banks with risk protection and an attractive return merrill had already prepared the legal documentation for the transactions by facsimile dated november bot capital markets group sent an urgent request for credit approval to the head office in tokyo attaching all details of the transaction merrill required that the agreements be executed within a few days and any delay was likely to result in loss of the deal on november merrill informed the banks that at the asset seller's request the transaction would be divided between them bot would purchase dollar_figure million of the citicorp notes and bfce would purchase dollar_figure million if the amount and timing of the partnership's cash needs were so clearly foreseen at the beginning of november it was in large part because by this time preparations for the acquisition of colgate debt were also well advanced the met note long bonds and euro notes that the partnership committee directed merrill and abn to acquire had been targeted for acquisition months earlier merrill's first partnership transaction summary prepared in july had contemplated that the partnership would purchase these three issues using approximately dollar_figure million cash from the sale of the private_placement notes during the summer pohlschroeder had told fields that he knew that met life would be willing to sell the met note and could probably be induced to sell it immediately he had arrived at the conclusion as a result of recent unsuccessful attempts by the insurance_company to renegotiate the loan agreement both the long bonds and euro notes were identified as good candidates because substantial amounts of these public issues were held by institutions based upon his own study of market activities and consultation with traders during the first to months of pohlschroeder was able to estimate how much of the long bonds and euro notes were available colgate's treasury_department had yordan perform further research on availability and price by the beginning of october pohlschroeder felt confident that the partnership would meet colgate's debt purchase target of approximately dollar_figure million the only genuine question in regard to the met note was price in late september pohlschroeder contacted met life to indicate a possible interest in purchasing the met note on october a few days before he returned to bermuda to conclude the partnership_agreement pohlschroeder prepared himself for negotiations with met life by conferring with yordan his notes from that conversation conclude with a reference to the date november which is circled as the minutes of the first partnership meeting reflect pohlschroeder contacted met life again from bermuda to invite a representative of the insurance_company to negotiate a sale of the note in bermuda on november the statement in the minutes that pohlschroeder had communicated an offer on specific terms appears to have no basis in fact however it is clear that pohlschroeder refused to enter into any discussion of terms on that occasion during the weeks prior to the meeting scheduled for november and pohlschroeder received a telephone message from met life stating the insurance company's asking price he did not return the call there were no negotiations prior to the scheduled meeting either by colgate within the united_states or by abn trust the partnership's authorized representative for this purpose outside the united_states yordan attended the meeting of the partnership committee in bermuda on october in order to advise the partnership concerning availability and prices of colgate's long bonds and euro notes at this time pohlschroeder prepared notes regarding standing orders that acm intended to issue to merrill for the purchase of the long bonds and euronotes the notes apparently reflect a decision as to the timing of these transactions peter de beer curacao will give instructions from c to m l after citi's purchase the second partnership meeting was held in bermuda on date a representative from met life came to bermuda at this time to negotiate the sale of the met note the negotiation was not lengthy price was the only issue and the parties split the difference between their respective offers by note purchase agreement dated date and effective date acm purchased dollar_figure million principal_amount of the met note for the aggregate purchase_price of dollar_figure plus accrued interest pohlschroeder reported the successful conclusion of the agreement to the partnership committee according to the minutes he pointed out that the partnership would now require cash in order to perform its obligations under the note purchase agreement with met life in addition this investment would create a risk to the partnership in the event that interest rates increased because the met bonds had a fixed rate of interest pohlschroeder recommended that the partnership hedge its risk by purchasing notional_principal_contracts with a floating rate of interest by resolution of the partnership committee merrill was authorized to arrange the sale of dollar_figure million principal_amount of the citicorp notes to one or more of bot bfce and mitsubishi bank for cash and other libor-based consideration upon substantially the terms of a draft installment purchase agreement presented to the meeting one other significant item of business at the second partnership meeting was the adoption of the investment policy guidelines investment guidelines weeks before the formation of the partnership pohlschroeder had reported to heidtke that colgate would ensure in the partnership_agreement that the company's own cash management policies would be used as guidance to maintain liquidity required to facilitate the buyback of long-term debt as it turned out the partners were not yet ready to adopt such policies at the time the partnership_agreement was executed the primary objective of the belated investment guidelines was to preserve principal to this end temporary cash balances were to be invested in a portfolio of short-term money market instruments selected so as to achieve both a high degree of liquidity and diversification upon the liquidation of most of its investment in unregistered 5-year notes of a single issuer the partnership would be in a position to implement its investment guidelines on date acm sold dollar_figure million principal_amount of the citicorp notes to bot dollar_figure million and bfce dollar_figure million the aggregate consideration consisted of cash in the amount of dollar_figure million and eight notes requiring quarterly payments of 3-month libor for quarters commencing date on a notional_principal_amount of dollar_figure million libor notes the libor notes were not registered under the securities act of and were not readily_tradable on an established_securities_market at the time of the transaction standard poors rated the senior debt of bot aa and that of bfce aaa the aggregate amount of the consideration paid_by the banks included the discount or origination cost that merrill determined it would need to charge for its role in the arrangement and intermediation of the transaction the discount the term notional_principal_amount means that the principal_amount is not actually exchanged rather parties agree to exchange payments based on the notional amount wa sec_5 percent of the par_value of the citicorp notes or dollar_figure the banks issued the libor notes at a price equal to the aggregate consideration less the cash the notional_principal_amount of the notes was the amount that was required at current market swap rates to give the expected libor cash flows a present_value equal to this price the following table summarizes the various costs associated with the citicorp notes and libor notes citicorp notes aggregate par amount transaction price transaction value accrued interest days dollar_figure percent total consideration dollar_figure big_number big_number big_number bot bfce total citicorp notes par_value accrued interest cash payment cost of libor notes origination cost issue_price present_value of libor notes notional principal of libor notes dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on the same day that the partnership acquired the libor notes for the stated purpose of hedging the partners' exposure to interest rate risk associated with the colgate debt southampton served notice of an adjustment to the yield component sharing ratio desiring greater exposure southampton increased its share of the yield component from percent to percent acm invested the dollar_figure million cash received in the sale in several commercial paper issues time deposits and certificates of deposit cd's maturing date and bearing interest at dollar_figure to dollar_figure percent upon maturity these funds became available at no transaction cost to finance the following purchases of colgate debt between december and dollar_figure million principal_amount of the met note for dollar_figure plus accrued interest dollar_figure million principal_amount of euro notes for dollar_figure plus accrued interest dollar_figure million principal_amount of euro notes for dollar_figure plus accrued interest dollar_figure million principal_amount of long bonds for dollar_figure plus accrued interest during november the groundwork was being laid for the disposition of some of the libor notes that acm would acquire in the sale a memorandum that merrill prepared for colgate entitled analysis of partnership hedging activity dated date purports to demonstrate quantitatively how either an increase in southampton's share of the interest rate volatility of the colgate debt from percent to percent or an exchange of the long bonds for a new issue of 5-year colgate debt would warrant a reduction in the amount of the libor note hedge in the partnership portfolio by approximately dollar_figure million merrill reasoned that in either case abn's interest rate exposure would fall by about percent and a 30-percent reduction in the size of the partnership's hedge would leave the bank's net exposure unchanged sometime in november pepe approached neil schickner schickner head of the capital markets desk at the new york branch of sparekassen sds sparekassen pepe proposed a transaction involving the purchase of the bfce libor notes by sparekassen and collateral swaps that provided sparekassen with risk protection and an attractive return schickner was already familiar with the transaction structure at about the same time pepe offered him one or two similar deals in connection with other sec_453 partnerships on december in order to conclude the deal schickner notified the bank's headquarters in copenhagen that he was reserving a credit line in the amount of dollar_figure million the third partnership meeting took place on date in curacao on behalf of southampton pohlschroeder served notice of an adjustment in the yield component whereby southampton elected to increase its share of interest rate exposure to percent next the committee voted to accede to a colgate proposal to exchange dollar_figure million aggregate principal_amount of the long bonds plus dollar_figure cash payment for dollar_figure million aggregate principal_amount of new year fixed rate debt macauley taylor next stated that the debt exchange contemplated by the foregoing resolutions would reduce the partnership's exposure to the risk of interest rate fluctuations and recommended that the partnership reduce its position in the variable rate instruments purchased to hedge against such exposure he reported that a reduction of approximately percent in the during sparekassen was the largest savings bank in denmark later in the same year it merged with the two other banks to form unibank we refer to the bank at all times as sparekassen hedging provided by the installment purchase agreements executed by the partnership on date would be economically advisable he noted that this reduction would not adversely affect kannex because of the adjustment of sharing of yield component effected by the notice dated date from southampton to the partnership committee it was decided that the bfce notes would be distributed to southampton as a partial return_of_capital acm assigned the bfce notes to southampton as of december by assignment agreements dated date southampton agreed to assign the notes to sparekassen for aggregate consideration of dollar_figure the discrepancy between the issue_price at which the notes had been acquired dollar_figure and the price that southampton received on their sale dollar_figure was largely attributable to a bid-ask spread of dollar_figure the bid-ask spread reflected the margins above and below mid-market value that merrill deemed necessary in order to originate and sell the notes estimating cash flows under the notes from ask-side swap rates and discounting at a spread below libor in its valuation of the notes at issuance merrill was able to create an attractively priced liability for bfce estimating cash flows under the notes from bid-side swap rates and discounting at a spread above libor in its valuation of the notes for purposes of the assignment transaction merrill was able to create an attractively priced asset for sparekassen the remaining portion of the discrepancy dollar_figure was due to a decline in market interest rates over the 3-week period since the issuance of the libor notes which caused them to lose value tax and financial_accounting for the results for federal_income_tax purposes acm treated the sale of the citicorp notes as a contingent_payment_sale governed by sec_15a_453-1 temporary income_tax regs fed reg date as there was no stated maximum selling_price and all payments on the libor notes would be received over a fixed period of taxable years acm recovered its basis in the citicorp notes ratably over years on form_1065 u s partnership return of income for fye the partnership reported capital_gain of dollar_figure the gain was allocated among the partners in proportion to their capital accounts as shown on the date revaluation worksheet dollar_figure to kannex dollar_figure to southampton and dollar_figure to mlcs the parties to this proceeding have agreed that the partnership's tax basis in the libor notes immediately after the sale was dollar_figure an amount that exceeded the cost of the notes by the gain recognized on the sale acm computed the gain as follows payments received in fye dollar_figure basis recovered in fye citicorp note basis plus accrued interest portion allocable to fye capital_gain big_number big_number big_number kannex paid neither u s nor foreign tax on its dollar_figure percent distributive_share of the partnership capital_gain on its consolidated federal_income_tax return for colgate reported a net_capital_loss attributable to southampton in the amount of dollar_figure representing the difference between southampton's distributive_share of the partnership capital_gain dollar_figure and the capital_loss that southampton recognized on the sale of the bfce notes to sparekassen dollar_figure dollar_figure during the years at issue colgate retained arthur andersen co as its accountants in connection with the audit of colgate's consolidated financial statement for the audit engagement team and arthur andersen's tax team discussed with colgate's treasury financial and tax department personnel how to report the partnership and its activities for financial_accounting purposes representatives of merrill were also present an outline was presented of the planned sequence of colgate computed the loss as follows cash proceeds imputed_interest on contingent payments big_number amount_realized dollar_figure big_number citicorp note basis plus accrued interest basis allocable to libor notes big_number big_number sec_1274 interest accrued by acm adjusted_basis allocable to libor notes capital_loss big_number big_number steps by which the partnership would borrow to redeem abn's interest in date and recognize the remainder of the total dollar_figure million capital_loss the auditors were concerned that recognition of the large tax loss without a corresponding book loss would leave colgate with an outside_basis considerably lower than the value of the partnership assetsdollar_figure the deferred_tax_liability associated with this built-in_gain would have to be recognized for financial_accounting purposes unless the company could demonstrate an exit_tax strategy with merrill's assistance colgate explained how the low outside_basis and deferred_tax_liability would be eliminated through a series of contemplated tax-free asset and stock transfers among colgate affiliates some time after the auditors were of the opinion that until it became clear that they would be sustainable for the most part the tax benefits of the transaction should not be recognized for financial_accounting purposes they understood from colgate's account of the partnership however that sizable transaction costs would be incurred in connection with its activities colgate explained that only a minor amount of these costs would be shared with the other partners colgate would bear approximately dollar_figure million including all of merrill's advisory fee of dollar_figure million as well as approximately dollar_figure million to originate and remarket the libor outside_basis refers to a partner's basis in its partnership_interest notes the auditors agreed with colgate that tax benefits from the partnership could be recognized to the extent of the net-of-tax amount of these transaction costs on the issue of consolidation the auditors endorsed colgate's position consolidation would not be required until abn's retirement chiefly because the colgate debt was not effectively retired to the extent that abn was sharing changes in its market_value in the meantime since colgate was using its position in the partnership essentially as a hedge of its liabilities and would otherwise have used swaps or other conventional hedging operations to accomplish the same purposes its investment in acm should be treated in the same manner for financial_accounting purposes as a swap this would entail the recognition of mark-to-market changes in the value of its equity_interest on its financial statements the curacao office of arthur andersen served as accountants for acm in the course of their review of the results for fye the auditors noted two problems with the partnership's financial statements the first problem was that the dollar_figure discount on the sale of the citicorp notes was not reflected in the income statement the second problem was that the partnership had included this discount in the book_value of the libor notes contrary to provisions of the partnership_agreement that required partnership assets to be restated at fair_market_value on the last day of the fiscal_year following consultations with the new york office of arthur andersen and with colgate in date the audit engagement manager briefed his colleague on the status of the problem colgate does not want the cost to sell of us dollar_figure in the date income statement of acm the reasons are mainly tax driven as inclusion might set the irs on top of the reasons why the partnership was constructed in the first place and thus the planned tax losses may be denied by the irs we in cooperation with steve rossi of our new york office were requested to think with colgate in order to keep the cost to sell out of the balance_sheet emphasis added one proposal under consideration was as follows leave the libor notes on the balance_sheet as they are and reason that one third of the notes will be distributed to colgate by and that the remainder of the notes is eventually for the account of colgate too this would require a side letter to the partnership_agreement stating that the libor notes are the one exception to the valuation rules which now state valuation at market and would state valuation at market and would then state valuation at market increased by the cost to sell the original citicorp notes the partnership followed this approach pursuant to the summary of financial_accounting policies accounting policies adopted weeks later at the fourth partnership meeting the libor notes would be carried on the books of the partnership at cost and adjusted i for amortization of principal on a straight-line basis and ii for movements in interest rates upon the following events a distribution of any libor notes b redemption of any partner and liquidation of the partnership thus the libor notes were initially booked at a cost that included the dollar_figure transaction costs incurred on their origination the cost would be amortized over the life of the investment this amortization would constitute a charge against income offset by accrued payments on the notes if any of the libor notes were distributed or a partner was redeemed the amortized balance would be adjusted for changes in value due to interest rate movements and increased by the previously amortized portion of the origination cost this convention had the effect of ensuring that the origination cost would be borne solely by the partner s that held an interest in the notes directly or indirectly at the time they matured or were sold the accounting policies do not specify the methodology to be used in revaluing the libor notes to reflect changes in interest rates the methodology would differ depending on whether the book_value was meant to reflect the minimum price at which the notes could be purchased in the market ask value the maximum price at which they could be sold in the market bid value or the midpoint between the two mid-market value the understanding among the partners on this issue is revealed by the partnership's actual accounting practice in pricing the libor notes at issuance merrill used an ask-side valuation methodology the notes were originally booked at a value based on this price the bid value of the notes at that time as determined by merrill was about dollar_figure million lower thereafter book_value was consistently adjusted to reflect the current ask price this convention had the effect of ensuring that the bid-ask spread would be borne solely by the partner s that held an interest in the notes directly or indirectly at the time they matured or were sold finally unlike the policies governing the revaluation of colgate debt there is no provision in any agreement for adjusting the book_value of the libor notes to reflect changes in the credit quality of the issuers as a result any credit risk would be borne only upon the sale of the notes to a third party as a corollary to the accounting policies described above the partners agreed that in the event that any of the libor notes were distributed to a partner before maturity they would be distributed at book_value as a result the distributee partner's capital accounts and outside_basis would be reduced this reduction would result in the distributee in effect paying the full origination cost and bid-ask spread attributable to the distributed libor notes in connection with the distribution of the bfce notes to southampton as of december the partnership's assets were revalued the book_value of the bfce notes was adjusted to dollar_figure for financial and tax_accounting purposes southampton's capital_account was reduced by this amount resulting in a decrease in its ownership percentage from dollar_figure percent to dollar_figure percent final stage of colgate's partnership strategy acm made additional purchases of colgate debt from the marketplace as follows issue acquired date euro notes long bonds euro notes long bonds euro notes principal_amount dollar_figure big_number big_number big_number big_number aggregate purchase_price dollar_figure big_number big_number big_number big_number there were also exchanges between acm and colgate of the met note and approximately one-third of the long bonds in date acm exchanged the met note for a new colgate note with substantially identical terms this new note was in turn exchanged on date for the purpose of rescheduling certain payments acm made two exchanges of the long bonds which totaled dollar_figure million on date acm exchanged dollar_figure million principal_amount of long bonds for dollar_figure million principal_amount of colgate 72-percent notes due_date on date the partnership exchanged dollar_figure million principal_amount of long bonds for dollar_figure million principal_amount of colgate notes due in the exchanges of the long bonds had the effect of reducing colgate's original average debt maturity of years by only months or percent at the end of date colgate's treasury concluded that a significant change had occurred in the interest rate environment inflationary expectations and the prospect of war in the persian gulf were causing a rise in long-term interest rates and a steepening of the yield curve under these conditions the value of colgate debt held by the partnership would fall reversing its policy over the past months of accepting substantially greater interest rate exposure than its pro_rata share colgate caused southampton to reduce its share of the yield component to percent effective september thereafter southampton adjusted the yield component sharing ratio on two more occasions maintaining its exposure between and percent contrary to the expectations of colgate's management long-term interest rates declined by the spring of colgate's treasury_department identified a constellation of factors favoring consolidation of the partnership and retirement of its colgate debt holdings in the near future not only were general interest rates lower but the credit spreads on colgate debt had narrowed appreciably reflecting stronger prices for the company's stock and diminished takeover risk moreover efforts to locate colgate debt available for purchase were no longer successful by partnership_interest purchase agreements dated date colgate acquired a 31-percent interest in acm from kannex for dollar_figure and southampton acquired a 69-percent interest in acm from kannex for dollar_figure million as a result of these transactions kannex's ownership percentage declined to dollar_figure percent the shift in ownership was accompanied by a revaluation of partnership assets changes in asset values were allocated among the partners' respective capital accounts and the purchase_price was determined based upon the balance of kannex's account in this process the book_value of the bot libor notes was adjusted to reflect their current market_value increased by dollar_figure the full amount of the origination cost attributable to the notes and percent of the adjustment was allocated to kannex's capital_account although not specifically provided for by the partnership's accounting policies a revaluation of the libor notes under these circumstances was evidently consistent with the agreement among the partners that kannex would bear none of the origination cost by agreement dated date acm redeemed the remainder of kannex's partnership_interest for dollar_figure the redemption was financed in part with cash and in part with the proceeds of a loan from citibank secured_by the partnership's holdings of colgate debt in accordance with the accounting policies partnership assets were revalued and unrealized income gains and losses were allocated among the partners for this purpose a value of dollar_figure was assigned to the bot libor notes reflecting their current market_value increased by the dollar_figure origination cost attributable to them the liquidating_distribution that kannex received was equal to the resulting balance in its capital_account at the twelfth partnership meeting held on date it was observed that as colgate and a subsidiary southampton owned of the partnership the principal partners' net economic exposure to the risk of interest rate fluctuations in the value of the colgate debt was effectively minimal and the partnership need not maintain its position in the instruments purchased to hedge against such exposure moreover the libor notes were a highly volatile investment and without the need to hedge interest rate risk it was unwise for the partnership to hold them short-term interest rates had declined steadily in recent months thereby reducing the value of the instruments it was resolved that the partnership would sell the libor notes the final substantive comment of the meeting was delivered by belasco representing colgate who noted that the partnership had achieved substantially_all of its objectives in connection with the acquisition of colgate bonds and related debt management on date shortly before the close of colgate's taxable_year acm sold the bot libor notes to bfce for dollar_figure the notes had fallen considerably in value owing to the decline in market interest rates eight and one-half percent at the time the first payment on the notes had been determined 3-month libor was below percent when the last payment was determined the price at which the bot libor notes were sold also reflected a remarketing cost corresponding to the bid-ask spread equal to dollar_figure the economic loss incurred on the sale of the libor notes was more than compensated for by the tax loss on its form_1065 for fye acm reported a capital_loss in the amount of dollar_figure colgate claimed dollar_figure as its own and southampton's combined distributive shares of this loss on its consolidated corporation tax_return for the taxable_year by amended_return colgate carried this loss back to the total net tax loss that colgate achieved through the cins transaction exceeded dollar_figure million as a result of the consolidation of acm on colgate's financial statements for colgate's reported outstanding long-term indebtedness declined by dollar_figure million this figure represents the aggregate face_amount of colgate long-term debt held by the partnership dollar_figure million minus the decline that would have occurred in any case during continued approximately one-half of the overall decline in long-term debt during this year as of date the value of southampton's and colgate's capital accounts plus the proceeds that had been received from sale of bfce libor notes exceeded the costs of their combined investment in the partnership by approximately dollar_figure million representing a pre-tax internal_rate_of_return of percent more than percentage points of this return was attributable to the appreciation of the partnership's colgate debt caused by further declines in interest rates in the month following kannex's redemption merrill's collateral swap transactions the origination and remarketing costs of nearly dollar_figure million that colgate incurred through its partnership strategy represented the costs of a highly complex structure of collateral swaps arranged and executed by merrill for the purpose of accommodating the investment in and divestment of assets qualifying for contingent_payment_sale treatment this section outlines the transactions that merrill entered into with bot bfce and sparekassen between the issuance of the libor notes in date and the partnership's sale of the bot libor notes in date continued owing to a scheduled principal payment dollar_figure million to secure the participation of bot and bfce in the contingent_payment_sale desired by acm merrill's swap group offered each of the banks a structured transaction the structured transaction consisted of two swaps to be executed in conjunction with the contingent_payment_sale a basis_swap related to the asset that the banks would be purchasing and a hedge swap related to the liability that they would be issuing to finance the purchase the banks' counterparty in these swaps was merrill capital both sets of swaps were entered into on date under the basis swaps bot and bfce were obligated to make monthly payments to merrill capital at the 1-month commercial paper rate plu sec_15 basis points on notional amounts of dollar_figure million and dollar_figure million respectively these payments were equivalent to the interest that the banks received on the citicorp notes in exchange merrill capital was required to make monthly payments to the banks at a rate of 1-month libor plu sec_25 basis points on identical notional amounts after months the spread over libor that merrill capital was required to pay increased to basis points and in the case of bot to basis points after another month unless on any payment_date in financial terminology a structured transaction is one that combines two or more financial instruments or derivatives most structured transactions like those in this case include at least one derivative merrill capital elected to terminate the basis swaps and purchase the citicorp notes from the banks at par the basis swaps served a risk management function for the banks the net cash flows resulting from the combination of the citicorp notes with the basis swaps were tied to libor the index in terms of which bot and bfce like international banks generally conducted most of their business the step-up provisions were negotiated at the request of the banks and were designed to give merrill capital a financial incentive to make arrangements for resale of the notes as quickly as possible merrill capital would forgo the exercise of its call option only in the event of a substantial decline in citicorp's credit that caused the value of the citicorp notes to fall by more than the cost of paying the premium under the hedge swaps merrill capital was obligated to make quarterly payments over years equivalent to the libor note payments that the banks were required to make to acm in return bot agreed to pay the sum of dollar_figure million in equal quarterly installments plus interest on the unpaid balance at a rate of libor minus dollar_figure basis points bfce agreed to pay the sum of dollar_figure in equal quarterly installments plus interest on the unpaid balance at a rate of libor minu sec_25 basis points in addition there were two upfront payments merrill capital paid dollar_figure to bot and bfce paid dollar_figure to merrill capital like the basis swaps the hedge swaps served a risk management function for the banks they were designed to replicate the portfolio effects of partly financing the purchase of the citicorp notes with a conventional amortizing loan whose value would not be affected by changes in libor rather than with the highly volatile libor notesdollar_figure the structured transactions were designed to be remunerative for the dealer merrill capital under the basis and hedge swaps the present_value of the banks' payment obligations exceeded the present_value of merrill capital's obligations in this way the swaps were expected to result in the transfer from the banks to merrill capital of the discount incurred by acm on the contingent_payment_sale to the extent that the basis_swap continued beyond months merrill capital would return some or all of the discount to the banks through the stepped up libor payments bot and bfce would not have participated in the hedge swaps if they did not also perceive an opportunity to profit internal bank documents confirm that those who negotiated the structured the banks did not actually pay merrill capital the full amount of the interest_coupons they received from citicorp nor did merrill capital pay them the full amounts payable to acm under the libor notes on each payment_date amounts owed by each counterparty to a swap were offset and only the net payments were made the netting of payments is standard practice in the swap market and was provided for in all of the swap agreements discussed hereafter transactions with merrill believed that they offered very attractive extremely favorable terms according to calculations performed by petitioner's expert tanya beder beder the transactions effectively provided both banks with funding at a cost basis points lower than that available in the direct interbank market the basis points in savings represents each bank's net present_value gain from the structured transaction expressed in relation to the amount of the financing involved beder's valuation analysis is useful for identifying how the banks expected to gain overall while losing money on both the basis and hedge swaps valuation of the positions of bot and bfce as of dollar_figuremillions mm bot bfce libor notes price rec'd from acm mid-market value dollar_figure mm dollar_figure mm mm mm citicorp notes price paid to acm pv of expected sale proceeds rec'd by banks hedge swap liability leg asset leg mm mm dollar_figure mm dollar_figure mm mm dollar_figure mm mm dollar_figure mm basis_swap dollar_figure mm asset leg liability leg mm merrill's cancellation option mm mm dollar_figure mm mm beder is affiliated with the new york consulting firm of capital market risk advisors and serves on the faculty of the yale school of management up-front payment net present_value implied funding spread under libor dollar_figure mm big_number mm big_number the approximate calculations are dollar_figure savings divided by dollar_figure million in principal spread over year duration of principal payments dollar_figure savings divided by dollar_figure in principal spread over year duration of principal payments this analysis indicates that the source of the banks' expected gains was merrill's pricing of the citicorp notes and libor notes for purposes of the contingent_payment_sale these prices reflect sizeable bid-side and ask-side spreads transaction spreads generally tend to be wider for structured transactions than for direct market transactions because structured transactions are customized to meet the needs of the end users and often incorporate a premium to the dealer for innovations that competitors are unable to replicate the spreads implied in merrill's pricing of the citicorp notes and libor notes represented the costs of the financial engineering that the contingent_payment_sale required accordingly the costs were charged to acm the banks acquired the citicorp notes at the bid price and issued the libor notes at the ask price the spreads on these two instruments could have been expected at the time of the contingent_payment_sale to result in the transfer of a total of about dollar_figure to dollar_figure million in value from acm to the banks the banks could have expected to retain approximately dollar_figure of this value see diagram infra p dollar_figure it was the understanding of bfce that merrill would arrange for the resale of the citicorp notes after only month well in advance of the date that the step-up in merrill's payments took effect the written_agreement contained no such provision but merrill found a buyer and bfce sold its dollar_figure million principal_amount of citicorp notes on date at the same time the basis_swap between merrill capital and bfce was canceled in date the basis_swap with bot was terminated and the remaining dollar_figure million principal_amount of citicorp notes was resold merrill arranged another structured transaction to facilitate southampton's sale of the bfce libor notes to sparekassen on date under the hedge swap between merrill capital and sparekassen sparekassen was obligated to make quarterly payments equivalent to those it was entitled to receive from bfce under the libor notes in return merrill capital was required to pay dollar_figure an amount that corresponded to the purchase_price of the notes in equal as will be seen hereafter merrill capital did not retain all of the remaining dollar_figure to dollar_figure million of value extracted from the partnership some of this value was transferred back to abns and kannex through a separate set of swaps relating to the libor notes quarterly installments together with interest on the unpaid balance at a rate of libor plu sec_35 basis points the spread over libor increased to basis points after date if merrill did not first exercise its right to call the notes at a price equal to the unpaid principal balance and terminate the swap from sparekassen's perspective the structured transaction was similar to investing in an amortizing loan that paid a margin over libor rather than in volatile libor notes from merrill capital's perspective the transaction provided an asset whose volatility matched and offset the volatility of its liability under the hedge swap with bfce or bot the step-up in merrill capital's payment obligations provided it a financial incentive to exercise its call_right and cancel the swap petitioner's expert beder concluded that as of the time of its acquisition of the bfce notes sparekassen could have expected a net present_value benefit of dollar_figure equivalent to a return on its investment of basis points more than that available in the direct interbank market flow of benefits in structured transaction diagram purchase citicorp notes at the bid acm expected benefit to bank dollar_figuredollar_figure bot bfce issue contingent libor notes at the ask expected benefit to bank dollar_figure amerrill capital puts the bank bot or bfce into the expected benefit postion of a dealer to merrill dollar_figuredollar_figuredollar_figureabank expects to benefit by executing transactions at dealer prices benefit shown as dollar_figure dollar_figuredollar_figure athrough swaps most of the expected benefit of dealer pricing is transferred back to merrill shown as dollar_figuredollar_figuredollar_figure merrill abank is left with sub-libor funding but has taken capital incremental credit risk swaps flow of benefits in structured transaction diagram purchase contingent libor notes at the bid southampton hamilton benefit to bank dollar_figuredollar_figure sparekassen hedge swap amerrill capital puts the bank sparekassen into the benefit to position of a dealer merrill dollar_figureabank benefits by executing transacation at a dealer's price benefit shown as dollar_figuredollar_figure athrough hedge swap most of the benefit of dealer pricing is transferred back to merrill shown as dollar_figure merrill abank is left with above-market asset but has taken capital incremental credit risk flow of benefits in structured transaction diagram purchase contingent libor notes at the bid acm bfce benefit to bank dollar_figuredollar_figure amerrrill capital puts the bank bfce into the hedge swap position of a dealer benefit to abank benefits by executing transaction at a dealer's merrill dollar_figure price benefit shown as dollar_figuredollar_figure athrough hedge swap most of the benefit of dealer pricing is transferred back to merrill shown as dollar_figure abank is left with above-market asset but has taken merrill incremental credit risk capital valuation of sparekassen's position on dollar_figuremillions mm libor notes price paid to southampton mid-market value mm dollar_figure mm hedge swap dollar_figure mm asset leg liability leg mm merrill's cancellation option mm net present_value implied return over libor big_number the approximate calculation is dollar_figure gain divided by dollar_figure invested spread over year duration of payments the calculation assumes that merrill capital will cancel the swap on date when the opportunity to do so first arises at the inception of the swap the prospect of a decline in bfce's credit sufficient to warrant retention of the option at the large cost that this would impose was highly unlikely as in the structured transaction that merrill designed for the other two banks sparekassen could expect to lose money on the swap the source of its gain is the bid-side spread implied in merrill's pricing of the libor notes the transaction pricing resulted in the transfer from southampton to the bank of more than dollar_figure in value most of which would ultimately enure to the benefit of merrill capital see diagram supra p by agreements among bfce sparekassen and merrill capital the bfce libor notes and the two hedge swaps related to them were terminated during merrill arranged another hedge swap for bfce in conjunction with the bank's purchase of the bot libor notes from acm for dollar_figure on date the structure and function of this swap were for the most part identical with those of the hedge swap between merrill capital and sparekassen bfce agreed to pay merrill capital amounts equal to the flows it was entitled to receive under the bot notes merrill capital agreed to make equal quarterly payments aggregating dollar_figure together with interest on the unpaid balance at libor plu sec_35 basis points the interest rate was stepped up after the first year unless merrill elected to terminate the swap and acquire the notes at a price equal to the unpaid principal balance remaining on the amortizing leg for bfce the hedge swap effectively created a synthetic asset paying an attractive margin over libor and for merrill capital a hedge for its payment obligations under the outstanding swap with bot according to beder's calculations the midmarket value of the bot libor notes at the time of their sale to bfce was dollar_figure million the bid-side spread of dollar_figure implicit in the purchase_price that bfce paid acm for the notes financed the gains shared by merrill and the bank from the transaction see diagram supra p ultimately the cost of engineering this structured transaction like the two before it was borne almost entirely by colgate abn's investment management in conformity with the requirements for approval of kannex's loan den baas and his colleagues at abn new york took steps to protect the bank from the risks of kannex's participation in acm and to ensure the bank an adequate return abn new york had the authority to implement a comprehensive financial management program for kannex by virtue of abn new york's financial services agreement first kannex's exposure to the intrinsic interest rate risk of partnership assets would be fully hedged den baas never considered relying on the partnership's libor notes for this purpose he made no attempt to evaluate their hedging effect within the partnership portfolio it was clear to him that effect would not be adequate and hedging instruments of greater precision and reliability were available accordingly abn new york arranged to neutralize the effect of the libor notes on kannex's interest the structure that it employed for this purpose consisted of back-to-back swap transactions with kannex on the one hand and merrill capital on the other abn new york assumed the role of intermediary on the assumption that neither merrill capital nor any other third party would accept kannex's credit risk by swap confirmations effective date the issue_date of the libor notes abn new york entered into a hedge swap agreement with merrill capital under the swap abn new york was required to make to merrill capital quarterly payments of 3-month libor over years equivalent to kannex's dollar_figure percent pro_rata share of the payments owed to acm under the libor notes merrill capital was required to pay to abn new york the sum of dollar_figure in equal quarterly installments together with interest on the unpaid balance at a rate of libor minu sec_25 basis points this amortizing principal_amount was equal to dollar_figure percent of dollar_figure kannex's pro_rata share of the issue_price of the libor notes abn new york entered into a matching hedge swap with kannex under which kannex's rights and obligations vis-a-vis abn new york corresponded to those of abn new york vis-a-vis merrill capital when kannex's indirect interest in the libor notes held by the partnership changed significantly as a result of the distribution of the bfce notes to southampton on date the partial purchase of kannex's partnership_interest on date and the redemption of its remaining interest on date both legs of the hedge swaps were adjusted proportionately at these times the portion of the swap that was to be terminated would be marked to market and the counterparty that would otherwise have benefitted from the change in market interest rates would receive a compensatory termination_payment the back-to-back hedge swaps satisfied complementary needs kannex was able to stabilize its return on dollar_figure million of its partnership investment likewise merrill capital was able partly to offset the interest rate exposure that it incurred in connection with its hedge swaps with bot and bfce the back-to-back hedge swaps relating to the libor notes also served an additional function that can be understood only by reference to the terms of the structured transactions in which the libor notes were issued according to the analysis of petitioner's expert the transaction spreads implied in merrill's pricing of the citicorp notes and libor notes for purposes of the contingent_payment_sale could be expected to result in the transfer of between dollar_figure and dollar_figure million of value from acm to the foreign banks the banks could have expected to retain only about dollar_figure of this value because their basis and hedge swaps with merrill capital were structured in such a way that the present_value of the swap payments they were entitled to receive from merrill capital was less than the present_value of the swap payments they were obligated to pay to merrill capital thus the value of bfce's right to quarterly payments of 3-month libor notes over years on a notional_principal_amount of dollar_figure million was dollar_figure million while the value of its obligation to pay dollar_figure in equal quarterly installments over years together with interest on the unpaid balance at libor minu sec_25 basis points was dollar_figure million as a result of the discrepancy in the value of these two legs of the hedge swap merrill capital could have expected to realize a net gain and bfce a net_loss of dollar_figure the hedge swap between merrill capital and abn was structured in a manner similar to the hedge swap between bfce and merrill capital the abn swap differed from the bfce swap in only two respects first the payment obligations on both sides of the abn swap were proportionately larger in the bfce swap the notional_principal_amount of the fixed notional leg was set at an amount dollar_figure million equal to or percent of the combined total notional_principal_amount of the bot and bfce notes dollar_figure million in the abn swap it was set at an amount dollar_figure equal to kannex's dollar_figure percent share of the combined total notional_principal_amount of the bot and bfce notes likewise in the bfce swap the principal_amount of the amortizing leg dollar_figure was equal to or percent of the combined total issue_price of the bot and bfce notes dollar_figure in the abn swap the principal_amount of the corresponding leg was dollar_figure an amount approximately equal to kannex's dollar_figure percent share of the combined total issue_price of the bot and bfce notes if as beder concluded the amortizing leg was worth more than then fixed notional leg in the bfce swap that asymmetry in value would necessarily have been magnified in the larger but structurally identical abn swap the second respect in which the swaps differed was that merrill capital occupied the position of the net creditor in the bfce hedge swap but that of the net debtor in the abn swap the hedge swap between abn and kannex was in all respects identical to the hedge swap between merrill capital and abn except that abn now assumed the position of net debtor the effect of the back-to-back hedge swaps would have been to transfer from merrill capital to abn and from abn to kannex a portion of the value extracted from the partnership through the transaction spreads it was charged in the contingent_payment_sale this transfer partly indemnified kannex for its share of the partnership's economic loss by separate swap confirmations effective date merrill capital agreed to pay abn and abn agreed to pay kannex interest at the rate of libor minu sec_25 basis points on a notional principal of dollar_figure an amount that corresponded to kannex's share of the discount incurred by the partnership in the sale of the citicorp notes and origination of the libor notes following the distribution of the bfce notes to southampton the notional principal was reduced to dollar_figure this revised amount represents the product of kannex's then current percentage interest as reflected on a preliminary draft revaluation worksheet dollar_figure percent multiplied by the portion of the discount attributable to the bot notes retained by the partnership dollar_figure the documentation characterized these agreements as swaps this is a misnomer however because the payment obligations were unilateral the parties' characterization reflects the fact that these one-sided swaps were negotiated in conjunction with the back-to-back hedge swaps and were intended to complement them like the hedge swaps the one-sided swaps had the effect of compensating kannex for a loss that it would otherwise have borne in connection with the contingent_payment_sale we have previously discussed how the partnership chose to account for the discount incurred in the contingent_payment_sale for financial and tax_accounting purposes rather than recognizing this transaction cost the partnership included it in the carrying cost of the libor notes although this method_of_accounting was calculated to result eventually in the allocation of all of the transaction cost to kannex's partners as long as recognition of the cost was deferred the capital accounts of kannex's partners were overstated and kannex's share of partnership income was understated according to the revaluation worksheets the partners' capital_account balances as of the end of fye were restated at fair_market_value as follows kannex mlcs southampton total dollar_figure dollar_figure dollar_figure dollar_figure had the dollar_figure discount been recognized and allocated say entirely to southampton at this time kannex's pro_rata interest in partnership assets and share of partnership income would have been percentage points higher and southampton's percentage points lower kannex mlcs southampton total dollar_figure dollar_figure dollar_figure dollar_figure this percentage_point discrepancy corresponds to kannex's allocable share of the discount dollar_figure x dollar_figure dollar_figure x under the one-sided swaps abn received from merrill capital and kannex received from abn a return on this percentage_point discrepancy in the capital accounts when the transaction cost was subsequently recognized in part and charged to southampton's capital_account upon the distribution of the bfce notes the understatement of kannex's capital_account was partly corrected and the notional_principal_amount on which the one-sided swap payment obligations were based was accordingly reduced this compensatory arrangement appears to be critical to an understanding of why abn agreed to an accounting policy that caused the partners' capital accounts to misrepresent the agreed allocation of costs to kannex's detriment an unexecuted version of the one-sided swap between merrill and abn ran for a 5-year period coterminous with the hedge swap in the executed agreements the termination_date was date at the expiration of this term the one-sided swap between abn and kannex was extended for a second year there is no record of any similar extension of the corresponding one-sided swap between abn and merrill through another series of swaps arranged by abn new york kannex effectively eliminated its risk of loss and opportunity to gain from allocations of the yield component of the colgate debt the counterparty in these swaps was abn cayman islands but it was den baas and others at abn new york who executed the transactions on behalf of both counter parties with respect to each issue of fixed-rate colgate debt acquired by the partnership kannex entered into a fixed-for-floating interest_rate_swap on a notional_principal_amount corresponding to the dollar amount of kannex's exposure to interest rate risk on the debt whenever southampton elected to adjust the yield component sharing ratio or kannex's partnership_interest changed the notional principal amounts of kannex's swaps were adjusted to cover the amount of its exposure the net effect for kannex resembled an investment in a portfolio of libor-based assets whose value would not vary in relation to the value of its libor-based liability under the revolving credit agreement the swaps with abn cayman islands effectively offset kannex's losses and gains from the intrinsic treasury risk of the colgate debt held by the partnership the swaps also offered kannex the opportunity to profit from the spread risk of the colgate debt kannex was required to pay interbank swap rates on its swaps the fixed interbank swap rates were determined by adding a spread to the prevailing yields on comparable treasury securities for every piece of colgate debt purchased there was a referenced treasury rate to the extent that the yields on the partnership's colgate debt exceeded these rates kannex kept the difference abn profited from the spreads that it earned in hedging its swap positions through coordinated trading of treasury securities or futures or through matching swaps with third parties in order for the hedging of kannex's risks to be both effective and lucrative the selection of treasury securities used in the construction of hedge positions had to be consistent with the selection of treasury securities used in the revaluation of the colgate debt within the partnership aware of these hedging operations merrill accommodated them by consulting with abn on the valuation of acm's colgate debt whenever changes in value were likely to affect kannex's capital accounts thus one merrill internal memorandum described the procedures for an upcoming revaluation since kannex must actually trade treasuries based upon the base treasury yields kannex would determine yields on base treasuries for each note these yields along with previously determined spreads are used by ml to set prices of each note under its revolving credit agreement with kannex abn reserved the right to sell participations provided that it would remain solely responsible for performance of the obligations owed to kannex under the agreementdollar_figure beginning in the fall of abn offered a number of banks the opportunity to participate in details of the syndication of the loan to kannex and details of kannex's ultimate liquidation which are related hereafter shed light on the character of the relationship between kannex and abn its loans to kannex as well as to other special purpose corporations that abn trust had organized for sec_453 partnerships the participations abn proposed were short-term and renewable abn would guarantee an interest rate of libor plu sec_35 basis points or basis points abn would possess the exclusive right to enforce the loan abn's relationship to kannex was a source of some confusion an internal memorandum of banco di roma outlining the syndication proposal described abn as a shareholder in kannex together with another major u s_corporation in the attempt to reassure prospective investors that their principal would be secure den baas went further than the terms of the formal participation_agreement in defining abn's position in the arrangements since there is neither a scheduled interest payment on the notes held in the portfolio nor a principal repayment you would look even more to abn to take you out at the maturity_date of the loan within banco di roma the participation was recommended for approval with the following explanatory gloss the repayment source of our advance is the committed facility provided by abn through its curacao or grand cayman branch the memorandum concludes taking into consideration the de_facto guarantee of abn we recommend your authorization to participate an internal credit proposal of banco espirito santo e comercial de lisboa banco espirito santo reflects a similar understanding beside the heading guarantor the following explanation appears subsidiary of abn will borrow against a firm takeout at maturity considering its reliance on the repeated participation of a small_group of banks to sustain its involvement in numerous sec_453 partnerships it is not surprising that abn would wish to imply and that the investors would be prepared to infer that they could look to abn for repayment generale bank banco espirito santo and banco di roma acquired participations in kannex's loan in amounts between dollar_figure million and dollar_figure million all participations were repaid by date the loan from abn cayman islands was ultimately repaid out of the liquidating_distribution that kannex received at the end of date owing to the preferred_return that kannex received from southampton and appreciation of colgate debt as a result of the decline in interest rates there was a sizeable surplus remaining after repayment of the loan as shown on kannex's balance_sheet for the period ended date kannex did not retain this surplus kannex also did not distribute this surplus to its nominal shareholders when kannex was liquidated shortly thereafter following the redemption kannex's swaps with abn were terminated the benefit that kannex had enjoyed from a fall in interest rates for purposes of the valuation of its partnership_interest was offset by the appreciation of the fixed-rate cash flows that it was obligated to pay relative to the floating rate cash flows it was entitled to receive under the colgate debt swaps kannex owed abn cayman islands dollar_figure for reasons that the record does not disclose the amount kannex paid was higher by dollar_figure and this excess was credited to den baas' financial engineering group the back-to-back hedge swaps between kannex and abn new york and abn new york and merrill capital were also terminated at the same time although the terms of the swaps were identical for reasons not disclosed in the record the termination_payment that abn new york made to kannex was dollar_figure less than the termination_payment that was received from merrill capital kannex's balance_sheet for the period ended date shows remaining stockholder's equity of dollar_figure of this amount dollar_figure was attributable to the loans that kannex had originally made to the foundations to finance their contributions and the rest may have been attributable to a capitalized loan from abn all the proceeds of kannex's participation in acm were in one way or another remitted to abn liquidation procedures commenced in the following month opinion acm structured its sale of the citicorp notes to fall within the contingent_payment_sale provisions of sec_15a_453-1 temporary income_tax regs fed reg date on date acm purchased dollar_figure million of citicorp notes and weeks later it sold dollar_figure million of the notes to bot and bfce for dollar_figure million in cash and eight libor notes with a present_value of dollar_figure million the libor notes did not provide for the payment of a stated principal_amount for fye acm applied the ratable basis recovery rules of sec_15a_453-1 temporary income_tax regs supra recovering only dollar_figure of its basis in the notes and recognizing dollar_figure of capital_gain acm allocated dollar_figure of the gain to kannex an entity that was not subject_to u s tax in fye after acm redeemed kannex's partnership_interest acm sold the bot libor notes to bfce for dollar_figure and under sec_15a_453-1 temporary income_tax regs supra recognized a capital_loss of dollar_figure acm allocated dollar_figure of this loss to colgate and southampton we must decide whether acm's planned sequence of investments and dispositions should be respected for tax purposes we sometimes refer to acm's planned sequence of investments and dispositions calculated to create the capital losses that were the objective of the cins transaction as the sec_453 investment strategy mechanics of a contingent_payment_sale sec_15a_453-1 temporary income_tax regs supra provides installment_sale treatment for contingent_payment_sales a contingent_payment_sale is a sale_or_other_disposition of property in which the aggregate selling_price cannot be determined by the close of the taxable_year in which such sale_or_other_disposition occurs id where the sales agreement provides for no maximum aggregate selling_price but fixes the period over which payments may be received the temporary regulations generally require the seller to allocate an equal portion of its basis in the sale property to each of the taxable years in which payments may be received sec_15a_453-1 temporary income_tax regs fed reg date the seller computes its income for each year in respect of a contingent_payment_sale as the excess of the payments received in that year over the portion of the basis allocated to that year id the temporary regulations anticipate that application of the general_rule for basis recovery will create distortions of income in some cases and they provide certain remedies the commissioner may require an alternate method of basis recovery if the commissioner finds that the general_rule will substantially and inappropriately accelerate recovery_of basis sec_15a c iii temporary income_tax regs fed reg conversely if application of the general_rule will substantially and inappropriately defer recovery_of basis the taxpayer may request an alternate method but the commissioner is not granted explicit authority by the temporary regulations to require the use of an alternate method in that situation sec_15a_453-1 temporary income_tax regs fed reg the commissioner may prescribe an alternate method if she determines that the taxpayer's method_of_accounting with respect to the sale does not clearly reflect income sec_446 in general the commissioner has broad discretion to determine whether an accounting_method clearly reflects income see 439_us_522 360_us_446 ferrill v commissioner f 2d 3d cir affg tcmemo_1979_501 hudson v commissioner tcmemo_1996_106 a taxpayer's method_of_accounting does not clearly reflect income when it does not represent economic reality see 882_f2d_820 3d cir affg 91_tc_1101 in this case the commissioner has not exercised her discretion by raising the clear_reflection_of_income issue in her pleadings or in her brief economic_substance a introduction in his opening statement petitioner's counsel aptly characterized the role of economic_substance in this case b oth parties agree that the question of substance is critical to the outcome at the most fundamental level this case is about very different views of commercial reality and very different views of the tax law's concept of substance acm sold the dollar_figure million aggregate principal_amount of citicorp notes for dollar_figure million in cash and eight libor notes and in connection therewith reported a capital_gain for fye and a corresponding capital_loss for fye respondent eliminated this gain and disallowed the loss respondent determined that the underlying transactions should not be given effect for federal_income_tax purposes because it was tax-driven and devoid of economic_substance respondent argues that the formation of the partnership and its activities during the relevant years were merely prearranged steps in a contrived tax-motivated transaction that was carried out in accordance with merrill's pursuit of approximately dollar_figure million in taxable losses for colgate respondent states that the liability management functions ascribed to acm in documentation prepared by merrill and colgate were spurious respondent alleges that the structured transactions in which the libor notes were created and sold formed a tax_shelter market that was controlled by merrill and that was operated in accordance with unwritten understandings respondent asserts that this market was supported by subsidizing the participating banks as well as by circular payment flows and premature terminations that insulated the banks from a material risk with respect to the libor notes respondent alleges that structured transactions involving substantially the same patterns timetables and many of the same banks were involved in the issuance and sale of libor notes for each of the other sec_453 partnerships petitioner's account of the cins transaction bears little resemblance to respondent's view petitioner argues that acm was rationally designed to address genuine liability management needs petitioner alleges that all partnership transactions were negotiated at arm's length priced at fair_market_value conducted in accordance with standard commercial practices and had practical effects wholly apart from their tax consequences petitioner asserts that the partnership and each of its partners had reasonable prospects for profit and risk of loss petitioner contends that in arranging the structured transactions merrill acted in the customary role of a market maker bringing counterparties together on terms that suited their respective needs petitioner argues that the swaps are irrelevant to the legal analysis because acm was not a party to any of the swaps following our review of the record with due regard to our view and perception of the witnesses we do not find any economic_substance in the sec_453 investment strategydollar_figure we are convinced that tax_avoidance was the reason for the partnership's purchase and sale of the citicorp notes we do not suggest that a taxpayer refrain from using the tax laws to the taxpayer's advantage in this case however the taxpayer desired to take advantage of a loss that was not economically inherent in the object of the sale but which the taxpayer created artificially through the manipulation and abuse of the tax laws a taxpayer is not entitled to recognize a phantom loss from a transaction that lacks economic_substance in analyzing whether the cins transaction had economic_substance we have been mindful that for some businesses there is little if any meaningful difference between an improvement in financial performance achieved by cutting operating_expenses and one that results from reducing taxes both reductions improve the financial statement the tax law however requires that the intended transactions have economic_substance separate and distinct from economic benefit achieved solely by tax reduction the doctrine_of economic_substance becomes applicable and a judicial remedy is warranted where a taxpayer seeks to claim tax we need not and do not delve into the appropriateness of reporting the transaction on the installment_method we are compelled to note however that the installment_method reports income sec_453 and the partnership sold the citicorp notes for consideration equal to the notes' purchase_price benefits unintended by congress by means of transactions that serve no economic purpose other than tax savings 861_f2d_494 7th cir affg 87_tc_1087 see also 84_tc_412 and the cases cited therein our conclusion is supported by well-settled judicial jurisprudence in the seminal case of 293_us_465 the court recognized an individual's right to decrease her taxes in any way permitted by law as held by the court however this right is not absolute the court held that a reorganization that met the literal requirements of the code would not be respected for federal_income_tax purposes because what was done apart from the tax motive was not the thing which the statute intended the court stressed that the transaction had no business or corporate purpose but was a mere device which put on the form of a corporate_reorganization as a disguise for concealing its real character id in the years since the u s supreme court first expounded this doctrine_of business_purpose the doctrine's application has proved a perennial challenge to the courts to set boundaries between acceptable tax planning and abuse while taking into account the importance of maintaining public confidence in the integrity of the tax system in 364_us_361 for example the court applied the gregory v helvering case to disallow an interest_deduction in so doing the court stated that there was nothing of substance to be realized from this transaction beyond a tax deduction knetsch v united_states supra pincite similarly in 435_us_561 the court stated that economic_substance is a necessary requirement of any transaction in frank lyon the court looked to the objective economic realities of a transaction rather than to the particular form the parties employed id pincite and stated that the government should honor the allocation of rights and duties effectuated by the parties where as here there is a genuine multiple-party transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached id pincite the court_of_appeals for the second circuit applied an economic_substance analysis in 364_f2d_734 2d cir affg 44_tc_284 in that case mrs goldstein won the irish sweepstakes in an attempt to shelter her winnings from tax she borrowed from two banks and invested the loan proceeds in treasury notes the loans required her to pay interest pincite percent while some treasury notes yielded one-half percent and others yielded percent her financial advisers estimated that these transactions would produce a pretax loss of dollar_figure but a substantial after-tax gain this court sustained the commissioner's disallowance of the interest deductions in affirming the decision of this court the second circuit stressed that this court had found that mrs goldstein's purpose in entering into the loan transactions 'was not to derive economic gain or to improve here sic beneficial_interest but was solely an attempt to obtain an interest_deduction as an offset to her sweepstakes winnings ' id pincite quoting goldstein v commissioner t c pincite the second circuit stated further that the loan arrangements did not have purpose substance or utility apart from their anticipated tax consequences and that the transactions had no realistic expectation of economic profit id pincite the goldstein case marks an important step in the development of the economic_substance doctrinedollar_figure unlike many purported tax_shelters the tax-motivated transactions in that case were not fictitious goldstein v commissioner supra pincite they were real and conducted at arm's lengthdollar_figure mrs in 31_f3d_117 3d cir the court_of_appeals for the third circuit described goldstein as t he seminal sham_transaction case we believe the cins transaction also was real and not continued goldstein's indebtedness was enforceable with full recourse and her investments were exposed to market risk yet the strategy was not consistent with rational economic behavior in the absence of the expected tax benefits other courts have applied the teaching of goldstein in varied settings in 94_tc_738 for example this court analyzed the financial transactions in issue there in a manner similar to that employed in goldstein the court first determined that the transactions at issue were real rather than fictitious the court then evaluated economic_substance stating that the principle of goldstein would not as petitioners suggest permit deductions merely because a taxpayer had or experienced some de_minimis gain id pincite the court held that a transaction resulting in gain that was infinitesimally nominal and vastly insignificant when considered continued fictitious in 752_f2d_89 4th cir affg in part and revg in part 81_tc_184 the court_of_appeals for the fourth circuit concluded that a transaction was a sham because it lacked business_purpose and economic_substance in 939_f2d_44 3d cir affg fox v commissioner tcmemo_1988_570 the court_of_appeals for the third circuit adopted the second circuit's definition of a sham_transaction as a transaction that 'is fictitious or has no business_purpose or economic_effect other than the creation of tax deductions ' quoting 862_f2d_400 2d cir affg 88_tc_583 the cins transaction was not a sham in the sense that it was fictitious but it was a sham in the sense that the sec_453 investment strategy lacked economic_substance in comparison with the claimed deductions had no economic substancedollar_figure id pincite the court noted that i f the transactions had been fully offset straddled or hedged to obviate the possibility of any loss or gain the form of the transaction could have been more readily attacked by respondent id accord 873_f2d_879 5th cir affg tcmemo_1988_72 87_tc_698 affd 832_f2d_403 7th cir 82_tc_492 in 939_f2d_44 3d cir affg fox v commissioner tcmemo_1988_570 the court_of_appeals for the third circuit analyzed the economic_substance_doctrine in lerman the taxpayers claimed to be commodities dealers and sought to deduct losses resulting from their option-straddle transactions id pincite the third circuit held that the transactions were shams devoid of economic_substance and thus any losses generated thereby cannot be the basis for deductions id pincite the court noted that per gregory v helvering it is settled federal tax law that for transactions to be the court_of_appeals for the third circuit commented that sheldon actually expanded the sham_transaction doctrine because it barred interest deductions from arrangements motivated by tax benefits even if the transactions could have generated a profit 31_f3d_117 n 3d cir recognized for tax purposes they must have economic_substance id pincite more recently the third circuit reiterated that t he general_rule on sham transactions in this circuit is well- established 'if a transaction is devoid of economic_substance it simply is not recognized for federal taxation purposes for better or for worse this denial of recognition means that a sham_transaction devoid of economic_substance cannot be the basis for a deductible loss ' 31_f3d_117 3d cir quoting lerman v commissioner supra pincite in wexler the taxpayer claimed deductions resulting from financial arrangements known as repo to maturity transactions id pincite the taxpayer argued that the economic_substance_doctrine did not apply to the deduction of interest payments pursuant to sec_163 if the taxpayer's obligation to pay the interest is binding and enforceable id pincite the third circuit analyzed a series of related cases and noted that the key requirement that permeated each of those cases was that the financial transaction be economically substantive id pincite emphasis omitted the third circuit stated that transactions with no economic significance apart from tax benefits lack economic_substance id pincite the principle laid down in the gregory case is not limited to corporate_reorganizations but rather applies to the federal taxing statutes generally 270_f2d_294 3d cir affg 31_tc_26 and 31_tc_33 see also 364_us_361 interest_deduction 308_us_473 loss deduction on sale to wholly owned corporation 232_f2d_214 9th cir affg 23_tc_841 mineral rights transferred to a wholly owned subsidiary 75_tc_324 shareholders-employees' forgiveness of accrued salaries bonuses and interest owed by corporation in complete_liquidation 131_fsupp_458 s d n y affiliated corporations the tax statutes apply only to transactions entered upon for commercial purposes and 'not to transactions entered upon for no other motive but to escape taxation ' weller v commissioner f 2d supra pincite quoting 176_f2d_570 2d cir revg 9_tc_247 thus transactions will only be recognized for tax purposes if there is some tax-independent purpose for the entire transaction see sheldon v commissioner supra pincite only after we conclude that a transaction has economic_substance will we consider the transaction's tax consequences under the code see 752_f2d_89 4th cir revg on a different issue 81_tc_184 whether a transaction has economic_substance is a factual determination 338_us_451 key to this determination is that the transaction must be rationally related to a useful nontax purpose that is plausible in light of the taxpayer's conduct and useful in light of the taxpayer's economic situation and intentions both the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs see 861_f2d_494 7th cir affg 87_tc_1087 explaining the teaching of goldstein cf seykota v commissioner tcmemo_1991_234 amended tcmemo_1991_541 d eliberately to incur an expense greater than the expected gain--to pay percent for the chance to make percent--is the antithesis of profit-motivated behavior such a transaction lacks economic_substance yosha v commissioner supra pincite since the overall transaction must have economic_substance for the federal tax statutes to apply we first consider whether the sec_453 investment strategy had economic_substance petitioner concedes that the sec_453 investment strategy was tax motivated but argues that tax-independent considerations informed and justified each step of the strategy petitioner explains acm's investment in the citicorp notes as follows t he acm partners believed the citicorp notes offered a reasonable return on acm's investment until such time as acm might require cash for the purchase of colgate debt the citicorp notes were sold after days to enable the partnership to invest in colgate debt and libor notes petitioner argues that the investment in libor notes had two purposes first unlike an interest_rate_swap which acm could have used as an alternative hedging instrument the libor notes provided the partners with an investment return according to petitioner there was a realistic prospect that acm would have made a profit on the libor notes petitioner contends that acm disposed of the bfce notes and the bot notes when the hedging protection was no longer needed second acm invested in libor notes because it was within the four corners of the partnership to operate as a hedge in light of each of these stated purposes we examine the economic_substance of the sec_453 investment strategy b profit the following colloquy at trial sheds some light on how colgate's management arrived at the conclusion that the sec_453 investment strategy promised a reasonable return and realistic prospect for profit pohlschroeder was the witness q in determining whether you should cast a vote or recommend that the partnership purchased sic the citicorp notes did you take into account the transaction cost that would be incurred upon the sale of those notes a it was known that there were transaction costs i really didn't know at that time what that exact amount was going to be and basically the initial part was just to get a reasonable return on the citicorp notes and make sure that the cash that we had received as a contribution was invested as quickly as possible so in determining whether you were going to earn a reasonable return did you take into account the transaction costs that might be incurred upon the sale not at that point it was just basically an investment decision so you did not compare those transaction costs that might have to be incurred upon the sale of the citicorp note to the transaction cost on other instruments q a q a that is right yes when the partnership committee formally authorized the purchase of the citicorp notes merrill informed colgate that the sec_453 investment strategy would result in transaction costs of between dollar_figure and dollar_figure million on a pretax present_value basis of which dollar_figure to dollar_figure million would be incurred in the contingent_payment_sale the cash contributions that had to be invested as quickly as possible in citicorp notes yielding dollar_figure percent in order for the partners to earn a reasonable return were already earning dollar_figure percent in an abn deposit account before the notes were acquired that colgate's treasury_department did not attach importance to the relative costs of the sec_453 investment strategy is particularly significant because colgate would bear both the transaction and remarketing costs pepe testified concerning the mutual understanding with respect to the five-eighths discount incurred in connection with the contingent_payment_sale the transaction was performed and put together organized on behalf of colgate-palmolive therefore the partners understood that the cost related to setting the transaction up should be borne by colgate-palmolive whether that's through the partnership or through one of its partners the allocation of these costs to colgate was accomplished by including them in the value at which the libor notes were carried on the partnership books and in the partners' capital accounts when the bfce notes were distributed to southampton the other partners' allocable shares of these costs were charged to southampton's capital_account when southampton colgate and to a nominal extent mlcs acquired kannex's partnership_interest they effectively purchased kannex's share of the bot notes at a price that included kannex's allocable share of these costs because the libor notes were acquired for colgate's benefit the partners provided that the remarketing costs would be borne almost entirely by colgate as well this was accomplished by selling the libor notes only after colgate southampton and to nominal extent mlcs had acquired all of kannex's interest in them kannex's interest in the bot notes could be acquired by colgate alone or together with mlcs if only colgate purchased kannex's interest colgate would bear all origination and remarketing costs allocable to that interest if colgate and mlcs purchased or redeemed kannex's interest pro_rata each would bear a pro_rata share of these costs acquisition of kannex's interest by a combination of these methods would result in the sharing of these costs in some intermediate ratio this was the approach that the parties actually adopted but the evidence suggests that this decision may not yet have been made in date nevertheless it is unlikely that colgate would have acquired any less than a pro_rata share of kannex's interest since the opportunity cost of foregoing valuable tax benefits would have been too greatdollar_figure the nontax benefits of holding and selling kannex's share of the notes would be shared in the same ratio as the costs associated with that share but in all events these benefits would necessarily be less than the costs if the sec_453 investment strategy was economically justifiable in part on the basis of expected pretax returns and the partners understood that colgate as the beneficiary of the strategy would bear virtually all transaction costs then the strategy must have provided colgate a realistic possibility of recovering these costs for the sec_453 investment strategy to be deemed profitable we examined the proposition that colgate could reasonably have expected to recover the transaction costs of the strategy through cash flows from the libor notes and we now set forth our analysis with respect thereto colgate's return was a function of two variables first the credit quality of the issuers of the libor notes could have affected colgate's returns the possibility of benefitting from the bot notes had a tax basis of dollar_figure7 million even if we assume that interest rates rose by basis points causing an increase in the cost to acquire kannex's interest in the notes from dollar_figure5 million dollar_figure1 million x to dollar_figure3 million dollar_figure9 million x and a decrease in the taxable loss recognizable on the sale of kannex's interest in the notes from dollar_figure2 million dollar_figure7 million - dollar_figure4 million x to dollar_figure2 million dollar_figure7 million - dollar_figure1 million x each dollar_figure that colgate paid to acquire kannex's interest would still produce more than dollar_figure of taxable losses a credit improvement however was negligible bfce's rating was aaa and could not have improved bot was rated aa if an improvement in bot's credit could have increased the sale price of the notes then one would expect that the difference between the banks' respective ratings would have affected the pricing of the notes at issuance it had no effect the second and more important factor was interest rates based on its assumption that future_interest rates would equal the levels predicted by the yield curve used to price the libor notes at their issuance merrill estimated that the issue_price for the notes exceeded by approximately dollar_figure million the bid price at which the notes could be sold to a third party hence the partnership and ultimately colgate would almost certainly lose money one must wonder what were the nontax benefits that the partnership hoped to achieve through its acquisition of the notes at that price level interest rates would have had to rise by at least basis points to a level of percent or more soon after the partnership acquired the libor notes and be expected to remain at that level throughout the 5-year life of the notes in order for colgate to earn a sufficient return from the notes to cover the transaction costs of the sec_453 investment strategy had the partners' economic arrangement contemplated a pro_rata allocation of these costs colgate still could not have earned a profit on a net present_value basis unless interest rates exceeded their expected levels but a much smaller increase would have been sufficient to break even we reviewed historical data to assess the likelihood that 3-month libor would have risen by the requisite amount for colgate to break even the record includes published records of market interest rates extending back to date there are observations of 3-month libor as of the first day of each month between date and date not one of the monthly quotations is basis points or more above the quotations for the to previous months only three of the quotations represent a level basis points or more above any quotations during the previous months there is no month for which 3-month libor was above dollar_figure percent it reached or exceeded percent in months all in mid-1984 in months it fell within the range of to dollar_figure percent and it fluctuated between dollar_figure and dollar_figure percent during the first months of the longest that 3-month libor remained at or above percent was consecutive months in thereafter the longest period wa sec_2 consecutive months in early in the late summer and early autumn of colgate's treasury_department confidently expected that interest rates would follow a downward trend for the foreseeable future colgate could not have achieved a non-negative net present_value under any reasonable forecast of future_interest rates a major war an oil crisis a resurgence of double digit inflation or other economic catastrophe might have been capable of inducing a sudden rise in interest rates by basis points and might perhaps have sustained such levels for a period of months or years but nothing in the record suggests that anyone involved in planning the sec_453 investment strategy anticipated or had any reason to anticipate the extraordinary economic conditions which would have been necessary in order to make colgate's investment in the libor notes profitable appreciation of the libor notes was not the only source of potential profit from the sec_453 investment strategy petitioner and its experts contend that some or all of the transaction costs of the strategy could have been recovered out of returns from the citicorp notes they identify three sources of potential profit gain on the sale of the citicorp notes attributable to an improvement in citicorp's credit gain attributable to an increase in the commercial paper rate to which the coupon on the notes was linked and accumulation of interest_income over the period the partnership held the notes with respect to petitioner's first claim that an improvement in citicorp's credit could produce a profit petitioner states that acm's exposure to citicorp's credit was real not theoretical there was a significant risk that citicorp's credit could deteriorate but a significant possibility of improvement as well the citicorp notes were rated aa by standard poors and a1 by moody's which implies that there was some room for improvement in the issuer's credit quality data for the 5-year period ending in date confirm many instances in which the credit spread on publicly traded citicorp debt declined by large amounts over short periods of time to conclude from this that there was a reasonable possibility that acm could have sold the citicorp notes at a price above par would not be warranted considering the terms of the structured transaction in which they were sold under the terms of the basis_swap between merrill and the purchasing banks merrill had a right to call the citicorp notes at a strike_price equal to their par_value this option was exercisable on any payment_date and the step-up in the amount of merrill's payment obligations under the basis_swap after months effectively guaranteed that merrill would exercise the option unless citicorp's credit quality had substantially declined internal documents of bot and bfce indicate that both banks expected merrill to purchase the notes from them within to months under this arrangement even if citicorp's credit quality had improved over the period that acm held the notes it is unlikely that the banks would have been willing to pay any more than par for them since all the increase in the value of the notes would only be appropriated by merrill it appears from the bot and bfce documents that the terms for merrill's call option had already been worked out along with most of the other details of the transaction structure within week of acm's acquisition of the citicorp notes thus merrill designed the citicorp note transactions in a manner that effectively left no opportunity for acm or colgate to benefit from an improvement in citicorp's credit we reject petitioner's first contention turning to petitioner's second claim that the citicorp notes as floating rate notes frn's could increase in value by way of an increase in the related commercial paper rate we note that the value of a frn is generally invariant to changes in market interest rates indeed this is the source of its appeal to investors because the coupon payable on the citicorp notes was reset each month at the current commercial paper rate the value of the notes should not have deviated significantly from par this appears to have been the understanding of those who planned and approved the citicorp note investment a memorandum of acm's accountants recites that a s per explanation of mr hans pohlschroeder the citicorp notes were floating rate notes and can thus by definition not fluctuate in value because of changes in interest rates as the interest on the notes follows these changes under the partnership's accounting policies the citicorp notes were treated as a cash_equivalent for this reason according to petitioner this understanding is subject_to significant qualifications petitioner relies on the observations of one of its experts joseph grundfest grundfest of stanford university grundfest notes that the decision to purchase a frn locks in a return tied to a specified floating rate index there are several indices libor treasury bill federal funds rates etc and their relationship is not stable over time payments on frn's can vary substantially depending on the choice of the underlying index grundfest goes on to cite actual examples of significant discrepancies between certain floating rate indices that occurred during and around the years at issue we cannot quarrel with these observations how much significance we should attach to the potential for such market discrepancies as a basis for a reasonable expectation of profit is another matter frn's are commonly used by investors as a substitute for short term money market instruments such as certificates of deposit cd's historical interest rate data introduced in evidence confirm that changes in the 1-month commercial paper rate and cd rate are not perfectly correlated over the months from date to date the two rates fluctuated but generally remained within basis points of one another in only months did the difference between them equal or exceed basis points during the period that acm planned to hold the citicorp notes the coupon would be reset only once the historical data provide no basis for concluding that there was any significant likelihood that an appreciable change in the historical relationship between the 1-month commercial paper rate and other money market indices would have arisen on this single occasion accordingly we are not persuaded by petitioner's claim that it expected the citicorp notes to increase in value by way of an increase in the related commercial paper we now consider petitioner's third and final claim that it had a high probability of recovering its transaction costs through accumulation of interest_income on the citicorp notes over the period that petitioner held the notes petitioner and its experts take the position that a substantial portion of the transaction costs of the sec_453 investment strategy were likely to be recovered dollar-for-dollar through the accumulation of interest_income from the citicorp notes the longer acm held the notes the greater the amount of interest it received from citicorp and all other things being equal the greater the likelihood of earning a profit acm could reasonably have expected to receive and did receive about dollar_figure million in interest on the citicorp notes over the days that it held them colgate's share of this income through southampton was about percent approximately dollar_figure significantly less than the transaction costs incurred in the cins transaction the initial coupon on the citicorp notes offered a three basis point advantage over the yield that the partners' contributions were currently earning in an abn deposit account had the citicorp notes retained that yield advantage for the duration of the 24-day holding_period they would have provided acm with dollar_figure more income of which colgate's share would be about dollar_figure another alternative investment for the partnership cash was a portfolio of short-term money market instruments like those which it acquired with the dollar_figure million cash proceeds of the contingent_payment_sale and which matured week later on the settlement_date for the purchase of the colgate debt these commercial paper issues provided yields ranging from dollar_figure to dollar_figure percent basis points less than the 65-percent coupon payable on the remaining dollar_figure million citicorp notes for the second reset period this yield differential was likely to have been attributable in part to a declining trend in short-term interest rates throughout the fall of which the coupon rate on the citicorp notes reflected only after a lag assuming however that at the time acm acquired the citicorp notes they would have provided the same basis point advantage over alternative commercial paper investments over the 24-day holding_period this advantage would have resulted in dollar_figure more income for the partnership and less than dollar_figure more income for colgate in short any yield advantage that the citicorp notes may have offered over less costly alternatives would not significantly have improved colgate's prospects for recovering the dollar_figure-3 million present_value of transaction costs that it expected to incur in connection with the sec_453 investment strategy accordingly we reject petitioner's third contention we conclude that the partnership did not undertake the sec_453 investment strategy with a reasonable expectation that it would be profitable on a pretax basis for colgate we also conclude that the strategy was not pursued with a realistic expectation of realizing an economic profit for abn petitioner's expert beder concedes that the expected rate of return in an environment with a 50-percent probability on a rising rate and a 50-percent probability on a falling rate would only equal percent moreover as the excerpt from pepe's testimony quoted above confirmed the agreed allocation of transaction costs reflected the fact that abn did not expect to derive any significant profit from the strategy to the extent that interest on the citicorp notes may have exceeded the interest that could be earned on money market instruments kannex would have shared in this premium pro_rata but given the short holding_period the accumulation would not have been significant through the back-to-back hedge swaps that abn arranged with kannex and merrill with respect to the libor notes abn relinquished the opportunity to gain from kannex's interest in the libor notes petitioner's experts correctly point out that it has become common in the capital markets to enter into one transaction only for the purpose of using it as the basis for a profitable swap opportunity the fact that the swap effectively forecloses the possibility of gain from the underlying transaction does not mean that the transaction serves no profit objective on the contrary the underlying transaction is an indispensable component of the arbitrage scheme arbitrage however is not a plausible explanation for abn's behavior in this instance based upon testimony of merrill witnesses petitioner emphatically maintains that abn did not approach merrill with the proposal for the libor note hedge swap until shortly before the contingent_payment_sale this was after the decision had been made with kannex's approval to authorize the sale if the partnership had authorized the sec_453 investment strategy with the expectation that it would provide abn with an arbitrage opportunity presumably there would be evidence that abn had planned and attempted to arrange its swap with merrill beforehand more importantly the terms of the back-to-back hedge swaps with respect to the libor notes are inconsistent with the arbitrage interpretation in our findings_of_fact we discussed at length the structural correspondence between these swaps and the hedge swaps between merrill capital bfce and bot and we discussed the functional implications of that correspondence thus although it appears that abn could reasonably have expected to derive gain from these swaps this gain represented value transferred through the network of structured transactions growing out of the contingent_payment_sale from the partnership to the banks to merrill capital and back to abn and kannex the sec_453 investment strategy was not designed to provide abn with an opportunity for profitable libor note swaps on the contrary the swaps were calculated to compensate abn in part for kannex's share of the economic loss sustained by the partnership through the sec_453 investment strategy considering the high costs of the financial engineering it required and abn's unwillingness to have kannex share any of these costs or be exposed to any of the entrepreneurial risks it entailed the sec_453 investment strategy would not have been consistent with rational profit-motivated behavior in the absence of the expected tax benefits c hedging within the four corners of the partnership the theory of the libor note hedge was carefully developed in contemporaneous documents and argued in these proceedings it forms the linchpin of petitioner's economic_substance argument it is however false it is false even if we assume arguendo that there was as high a negative correlation between the interest rate sensitivity of the libor notes and that of the colgate debt as petitioner asserts a proposition that respondent and her experts vigorously contest to recognize why the theory is false it is necessary to grasp this central insight neither abn nor colgate needed a hedge inside the partnership for the colgate debt because both were effectively fully hedged outside the partnership - abn through swaps and colgate by virtue of being the issuer of the debt employing an additional hedging instrument within the partnership was not only redundant but also flatly inconsistent with the manner in which both principals were otherwise managing their interests in the partnership in his opening argument at trial petitioner's counsel began his analysis of the case as follows acm the partnership is before the court and the tax treatment of its transactions is at the heart of the dispute in many respects however the real party in interest is the colgate-palmolive company and the impact of acm's transactions from colgate's vantage point is critical to understanding the substance of this case in justifying the partnership petitioner argues that it was designed to perform functions integral and useful to colgate's liability management strategy on the other hand petitioner argues that to evaluate whether the libor notes served a useful hedging function it is the effects within the four corners of the partnership that are relevant the implication is that we should treat the position that colgate held within the partnership through the instrumentality of southampton as functionally unrelated to colgate's liability management strategy the utility of the libor notes is to be judged without regard to the primary purposes for which the partnership was created it should be borne in mind that we are inquiring not whether a partnership should be treated as an entity or an aggregate for tax purposes or whether southampton and acm are entitled to be respected as separate legal entities but whether there is any coherence to petitioner's economic explanation for the existence of the partnership and southampton's role in it the shift in focus that petitioner proposes is simply a sophistical sleight of hand with a little analysis the absurdity of the implications of this proposition can be appreciated in any event we emphasize that while we make this analysis we nevertheless decline to unbundle the transaction in order to isolate one element that might have economic_substance rather we view the transaction as bundled and judge it in its entirety colgate's position within the partnership was functionally analogous to an interest_rate_swap this is the way contemporaneous documents of its treasury_department analyzed colgate's overall interest rate exposure the way colgate's accountants recommended that the investment in acm be treated for financial reporting purposes and the way pohlschroeder described colgate's intentions in designing acm the swap analogy is apt and useful for purposes of our economic_substance analysis suppose that colgate issues fixed-rate debt and in order to reduce its exposure to interest rate movements enters into a plain vanilla interest_rate_swap in which it receives fixed and pays floating interest as a result colgate is hedged now suppose that colgate modifies the swap agreement such that whenever interest rates fall or rise the fixed rate that it is entitled to receive on the asset leg of the swap will be lowered or raised by some specified proportion of the notional_principal_amount the reason offered for this modification is that colgate wants to limit its exposure to interest rates within the four corners of the swap by ensuring that both its rights and obligations under the swap will move in tandem there is a major fallacy in this proposition the only effect of modifying the swap in this way is to defeat its very purpose as a hedge against colgate's exposure to the underlying debt issuance from colgate's perspective the partnership's investment in the libor notes had the same effect as the modification of the swap in this hypothetical to the extent that changes in their value were inversely correlated with changes in the value of the colgate debt the libor notes counteracted the hedging effect that colgate was trying to achieve through its position in the partnership and thereby increased colgate's exposure to interest rate risk pohlschroeder's date memorandum contains quantitative projections that show this clearly pohlschroeder analyzes the effects of a basis point parallel shift in the treasury yield curve on colgate's financial position the table presents his results colgate's financial exposure to partnership portfolio based on pohlschroeder's projections dollar_figuremillions base level basis pt decline change long bonds met note total liabilities partnership_interest net liabilities libor notes dollar_figure partnership_interest net position dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure long bonds met note total liabilities partnership_interest net liabilities libor notes partnership_interest net position basis pt change rise dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the parentheses in the table reflect that the long bonds and met note are liabilities for colgate changes in the value of these liabilities are offset in part by changes in the value of colgate's 15-percent interest in the partnership portfolio comprising these bonds and libor notes when interest rates fall colgate's bonds appreciate resulting in a dollar_figure million decrease in the market_value of colgate's net_worth this loss represents the opportunity cost to colgate of being locked into a fixed rate liability that now exceeds the prevailing cost of capital in the market by virtue of its proposed 15-percent ownership share in the partnership portfolio colgate realizes a gain that offsets this loss in part the net effect on colgate is a dollar_figure million loss but the partnership also holds libor notes which decrease in value when interest rates fall the effect of holding a 15-percent share of the libor notes through the partnership is to magnify the net effect of a fall in interest rates if the partnership did not hold libor notes the market_value of colgate's net_worth would decline by dollar_figure million the libor notes increase this loss to dollar_figure million now consider the effects of an increase in interest rates on colgate's net_worth the colgate bonds decrease in value by dollar_figure million the benefit to colgate of having lower financing costs than the prevailing market rates is partially offset by colgate's 15-percent share of the capital_loss experienced by the partnership but the net effect for colgate is a gain colgate also benefits from the appreciation of the libor notes if the partnership did not hold libor notes the market_value of colgate's net_worth would increase by dollar_figure million the libor notes increase colgate's gain to dollar_figure million thus once again the effect of the libor notes is to magnify colgate's exposure to interest rates from the perspective of colgate's overall financial position the libor notes do not function as a hedge at all there is a curious inconsistency in pohlschroeder's memorandum between his discussion of how the partnership will serve colgate's liability management objectives and his discussion of the function that the libor notes will perform in the section entitled risk management within the partnership he calls attention to the importance of the partners' exposure to the interest rate volatility of the colgate debt in the partnership portfolio and states that the partnership will acquire libor notes t o minimize the exposure to abn and colgate based on the process of negotiation a hedge ratio is going to be negotiated with abn which may not be a perfect hedge this might be taken to imply that a perfect hedge would be desirable if possible but colgate would not really have wanted a perfect hedge indeed in pohlschroeder's view for the foreseeable future colgate did not want to reduce its interest rate exposure within the partnership at all on the contrary consistent with his forecast of falling interest rates over the next to months in a different section of the memorandum pohlschroeder states that colgate will use the flexibility of the partnership structure to increase its exposure within the partnership substantially above its pro_rata share one of the most important aspects of the partnership structure relates to the risk management of the interest rate risk as negotiated between colgate and abn colgate will attempt to negotiate a close to sharing of the treasury risk to demonstrate how this arrangement would benefit the company he examines how a basis point decline in interest rates would affect the principals under different sharing ratios he concludes the more treasury risk is assumed by colgate ie to the better off colgate is the value of colgate's share in the partnership is roughly dollar_figure mm using the example and increases to dollar_figure mm if we were to assume of the treasury risk and interest rates dropped by b p at some point in the future colgate might wish to reduce its exposure as an example if we started with a sharing ratio and see interest rates bottom out in the future we could switch at the bottom of the interest rate cycle to a ratio the difficulty of reconciling the libor note hedge with colgate's liability management strategy becomes more apparent in the light of events that unfolded over the next months in his memorandum pohlschroeder assumed that the partnership would establish a hedged capital structure with approximately dollar_figure mm of colgate debt and dollar_figure mm of libor note hedge the ratio of dollar_figure million colgate debt to dollar_figure million libor notes originated in merrill's first effort to integrate the cins transaction into a liability management framework the partnership transaction summary dated date thereafter all of merrill's revisions of this document its cash-flow projections and flip chart presentations to colgate management through late october assumed that dollar_figure million private_placement notes would be sold for dollar_figure million cash and dollar_figure million libor notes around the time of the formation of acm however it was decided that the partners could afford to do without a substantial amount of this internal hedge dollar_figure million private_placement notes would be sold for dollar_figure million cash and dollar_figure million libor notes no explanation was provided at trial and none is to be found in the documentary_evidence of the reasons for the decision but the effect was a reduction by percent in the planned level of interest rate hedging protection and the retention of assets whose value would not vary with interest rates in a manner that undercut the effectiveness of colgate's liability management strategydollar_figure at the time the libor notes were acquired colgate had no intention of using them to reduce southampton's interest rate exposure its management of southampton belies any such claim over the first weeks after formation of acm colgate increased southampton's share of the yield component to percent more than double its original pro_rata share and more than triple its pro_rata share after the distribution of the bfce notes in conformity with the original plan for a falling interest rate the change did not materially affect the size of the anticipated tax loss environment outlined by pohlschroeder in his memorandum it held southampton's exposure at this level until date one might suppose that if the libor notes were acquired for their utility to colgate as a hedge within the partnership it was because even if colgate might have desired leveraged exposure to treasury risk at the outset at some point in the future when a rise in interest rates appeared imminent it would wish to minimize its exposure yet before the libor notes were acquired colgate and merrill had planned for the immediate disposal of percent of them the timing of the acquisition and disposition of the libor notes bore no relationship to colgate's interest rate expectations if colgate had intended to use the libor notes for protection against rising interest rates they would not have been a cost-effective instrument for this purpose colgate appears to have had no reason to believe otherwise in an undated document entitled risk allocation analysis that seems to have been prepared for colgate in late october or november before the libor notes were acquired merrill estimated that a basis point increase in interest rates would cause dollar_figure million market_value of libor notes to appreciate to dollar_figure million this appreciation of just over percent would offset less than half of the devaluation of the colgate bonds southampton's original dollar_figure percent pro_rata share of the gain on the libor notes would offset approximately dollar_figure dollar_figure million x of its share of the loss after distribution of the bfce notes a basis point increase in interest rates would have generated a dollar_figure million offsetting gain on the remaining libor notes of which southampton would have been entitled to only dollar_figure in proportion to it sec_12 percent post-distribution partnership_interest when colgate would have reviewed the results of merrill's analysis and planned with merrill the distribution and sale of the bfce notes it would have understood that the discounted_present_value of the transaction costs that it would bear in connection with the acquisition and sale of the libor notes would be in the vicinity of dollar_figure-3 million the potential hedging benefits would properly be discounted for uncertainty let us assume for example that there was a weighted average probability of percent that interest rates would rise by an average of basis points during the foreseeable future a 50-percent probability is still clearly an overstatement given the declining interest rate environment predicted in the implied forward rates that beder estimated in the market swap rates that merrill used to price the libor notes and in the colgate treasury department's own forecasts nevertheless even under this extreme assumption the maximum hedging benefit that could be expected during the foreseeable future would have been less than the expected cost x dollar_figure dollar_figure million dollar_figure in date after the redemption of kannex's interest the partnership concluded that it no longer needed the bot notes the explanation recited in the minutes of the twelfth partnership meeting is that since colgate and southampton now owned over percent of the partnership the principal partners' net economic exposure to the risk of interest rate fluctuations in the value of the colgate debt was effectively minimal and with their usefulness exhausted so volatile an investment could not be justified heidtke's explanation at trial was as follows a t that point in time the need for the - originally for the libor notes as a hedge of the debt had basically gone away because now we owned all of the debt basically so it was no longer outstanding it was effectively retired it was reasonable for colgate to be indifferent about exposure to the volatility of its own debt in the partnership portfolio at this time yet it had always been the case that to the extent colgate held its own debt through the partnership that debt was economically retired and there was no exposure to hedge this was among the principal advantages of the liability the hedging benefit is maximal if it is realized immediately the longer it takes for interest rates to rise the lower the present_value of this benefit management partnership identified in the executive summary dated date the partnership also allows colgate to effectively retire its debt while leaving the debt outstanding for accounting purposes as colgate bears a relatively greater share of the treasury risk with respect to its debt it has economically retired an increasing percentage of such debt petitioner's expert kenneth singleton of stanford university makes the same point e xposure to colgate debt through southampton would have fully hedged an equal amount of liabilities on colgate's balance_sheet from this particular perspective colgate's investment in southampton had an impact similar to the consolidation of the bonds owned by acm onto colgate's balance_sheet if the libor notes were not necessary as a hedge for colgate in date they had never been necessary it is true that the hedging effect of colgate's investment in its own debt did not appear on colgate's consolidated financial statements until acm was actually consolidated for financial reporting purposes all the same the colgate bonds were stated on the balance_sheet at their historic cost and were not revalued to reflect changes in the market cost of capital yet colgate's investment in the partnership would be marked to market in accordance with the convention for reporting swaps or other hedging activities this asymmetrical accounting treatment could have been expected to add an insignificant volatility to the consolidated financial performance of the colgate group the question arises whether this undesirable accounting byproduct of colgate's liability management strategy would have provided reasonable grounds for hedging within the partnership we do not think so if the standard financial_accounting treatment of hedging activities was a cause for concern warranting countervailing positions designed to eliminate the effects from the financial statements of the business businesses would routinely offset their own hedges and receive little or no net economic benefit from them in date colgate had entered into dollar_figure million notional_principal_amount of interest rate swaps for liability management reasons similar to those that actuated its investment in acm that these swaps were also marked to market for financial reporting purposes evidently did not trouble colgate for it took no action to counteract their economic effects thus a desire to stabilize the value of the acm investment on its financial statements could not have provided a rational basis for the decision to hedge inside the partnership abn never had any intention of using the libor notes as a hedge for kannex's interest in the partnership instead it hedged kannex's exposure to the colgate debt by means of swaps outside the partnership and by separate swaps eliminated the superfluous and deleterious effects of the volatile libor notes however that is not what the minutes of the third partnership meeting on date suggest according to the minutes taylor recommended that the partnership dispose_of percent of the libor notes because the planned exchange of some of the long bonds for new colgate debt of shorter maturity would reduce the partners' interest rate exposure he further noted that such reduction would not adversely affect kannex because of the adjustment of sharing of yield component effected by the notice dated date from southampton-hamilton company which lowered kannex's share of the yield component one would not gather from taylor's explanation that weeks before the meeting kannex abn and merrill entered into the back-to-back hedge swaps that rendered the libor notes utterly ineffectual as a risk management instrument for kannex or that kannex and abn were also hedging kannex's exposure to the colgate debt so that kannex would not be affected by southampton's adjustments of the yield component the explanation for the decision to dispose_of the bot notes provided in the minutes of the twelfth partnership meeting in date is likewise misleading pepe is reported to have said a s colgate and a subsidiary southampton owned of the partnership the principal partners' net economic exposure to the risk of interest rate fluctuations in the value of the colgate debt was effectively minimal and the partnership need not maintain its position in the instruments purchased to hedge against such exposure although there is no explicit assertion here that the partnership believed the libor notes to be necessary so long as kannex was one of the principal partners that is the implication petitioner contends that merrill and the partnership committee could honestly and reasonably have represented that the libor notes actually served as a hedge for kannex's benefit petitioner denies that merrill and colgate knew of kannex's swaps with abn e ven though merrill entered into swaps with abn relating to kannex's share of the libor notes owned by acm merrill was not specifically informed of the kannex abn swaps relating to the libor notes emphasis added although merrill may have suspected that kannex and abn had entered into similar swaps there is no evidence that merrill knew in fact that such a transaction had taken place consequently there is nothing about taylor's representation at the third partnership meeting that is inaccurate or misleading it is true that there is no evidence in the record that abn specifically apprised merrill of its swaps with kannex but this misses the point petitioner seems to think that merrill's understanding as to the utility of the libor notes would be significantly affected by specific information or lack thereof that abn was engaging in a swap with kannex that mirrored the swap between abn and merrill there was no doubt why abn entered into its hedge swap with merrill the purpose and effect of that swap were to neutralize the impact of the libor notes on abn's investment in the partnership nor was there any illusion that kannex could pursue its own risk management strategy independent of the purposes of abn that knowledge alone would have been sufficient to enable merrill to conclude that in managing kannex's participation abn had no use for a hedge within the partnership there is also unequivocal evidence that merrill was in fact aware of the activities abn was conducting outside the partnership to hedge exposure to the colgate debt on kannex's behalf merrill consulted with abn on revaluations of the colgate debt as an internal memorandum of the merrill swap group explains s ince kannex must actually trade treasuries based upon the base treasury yields the misleading explanations we find in the minutes were prepared long before the events they describe during the planning of the sec_453 investment strategy therefore they raise the more fundamental issue of whether merrill and colgate could honestly and reasonably have planned to have acm acquire the libor notes for abn's use in managing the risks of kannex's participation the evidence is overwhelming that from the early stages in the planning of the liability management partnership at least merrill if not colgate as well expected that as a matter of course abn would take steps to manage these risks independently to secure a partner for colgate that would bear most of the interest rate risks of the liability management partnership's investments taylor approached the financial engineering group of a major foreign commercial bank as a rule financial institutions like abn do not expose themselves to interest rate risk it is a common practice of such institutions to hedge their positions as promptly and fully as practicable taylor and his swap group knew this well enough to offer structured transactions that eliminated interest rate risks to bot bfce and sparekassen as well as to all the banks that issued or purchased libor notes in connection with each of the sec_453 partnerships that merrill promoted taylor's swap group would not need to offer similar services to abn that would be the responsibility of den baas and his financial engineering group whose regular business was to devise sophisticated structures for hedging interest rate and currency risks as kannex's financial adviser den baas's group performed the function for which they had been recruited as a witness taylor was asked about his expectations concerning the manner in which abn would handle the risks of kannex's participation q a q a q mr taylor based on your experience with complicated transactions why did you not expect or believe that abn was hedging its risks with respect to acm partnership i didn't-did i say i didn't-i never said they wouldn't hedge okay did you believe that abn would hedge its risks did i believe that they would hedge their risks yes in some way sure and hedge their risk with respect to their investment in acm partnership a however they saw fit the expectation that abn would manage the risks of kannex's participation however they saw fit does not square with the notion that a hedge within the partnership was designed for the principals' mutual benefit that expectation however was a cornerstone in merrill's design for the liability management partnership the concept of creating a mechanism to separate treasury risk from credit risk and allocating to each partner the risks that it is best able to bear presupposed that the foreign_partner would make use of the risk management capabilities in which it possessed a comparative advantage it would have made no sense if the foreign_partner were expected to rely upon risk management conducted at the partnership level there was no attempt to make the libor note hedge into the kind of flexible and precise hedging instrument that kannex would have required in order to provide southampton with the yield component option it desired at an affordable cost taylor knew that this was unnecessary because abn would not be relying on the libor notes in any case yordan testified that before the formation of acm he asked taylor why abn would be willing for kannex to bear the burden of the flexible interest rate risk allocation mechanism that merrill contemplated h is answer was that they intended to - to enter into some hedge transactions to neutralize that risk as taylor expected southampton was able to negotiate for the yield component option at little or no cost the partnership was successful because abn exploited its comparative advantage in a manner consistent with rational economic behavior and did not behave in the manner implied by the theory of the libor note hedge the libor notes served no useful risk management function for the partnership nor was there any genuine expectation on anyone's part that they would the theory of the libor notes as a hedge within the four corners of the partnership was nothing other than an elaborate tax_avoidance scheme that had no economic_substance d interim use for idle cash petitioner explains the investment in the citicorp notes on date in part by the need for an interim use for the partners' cash contributions during the indefinite period during which efforts were made to identify and acquire colgate debt this is supported by the account that taylor gave of the sequence of events in his trial testimony the partnership was funded on november 2nd from that date forward colgate or southampton-hamilton was - was negotiating for the repurchase of a prior sic-private placement note from met merrill lynch was trying to identify locate and purchase colgate long bonds and abn bank was charged with identifying locating and purchasing euro notes so the cash needed to be invested and it was invested in these notes emphasis added the weight of the evidence indicates that the search for colgate debt had begun long before the partnership was funded and that by the beginning of november the timing of the partnership's purchase of the debt was largely within its control between december and acm acquired the met note euro notes and long bonds in an aggregate principal_amount of dollar_figure million prior to acm's formation merrill prepared a series of cash-flow projections with respect to the investment activities of a liability management partnership under various assumptions in the six projections between august and date the amount of colgate debt in the partnership portfolio is arbitrarily assumed to be dollar_figure million the actual target contemplated since july was dollar_figure million in the date projection the amount of colgate debt is assumed to be dollar_figure million in the date projection it is assumed to be dollar_figure million the later numbers are not arbitrarily selected for purposes of illustration they clearly purport to be estimates both the precision and the accuracy of the estimates suggest strongly that by the time of the formation at least several days before the citicorp notes were acquired not only had colgate debt been identified but merrill already had a very clear expectation of the prices in our findings_of_fact we described in detail the pattern of studied hesitation and postponement calculated to hold up progress in consummating the purchases of colgate debt a brief summary will suffice weeks before his negotiations with met life on date pohlschroeder was ready but unwilling to negotiate his reluctance to enter into discussion of specific terms before the appointed date was attributable at least in part to concern that the partnership's activities be conducted entirely offshore yet the partnership committee authorized abn trust to proceed with the negotiations in an offshore location for that very reason and evidently it made no efforts to do so final arrangements for the purchase of long bonds and euro notes in the marketplace were similarly delayed in late date pohlschroeder drafted standing orders which on their face purport to instruct merrill not to make any purchases until the partnership had acquired the citicorp notes within week after acquisition of the citicorp notes the amount of cash that would be needed for purchases of the colgate debt and the time it would be needed were definite enough that merrill could press bot and bfce to conclude arrangements concerning the sale of the citicorp notes the investment in the citicorp notes was not made to accommodate the timing of the acquisition of colgate debt rather it was the reverse the acquisition of the colgate debt was timed so as to accommodate the requirements of the sec_453 investment strategy if the timing of acm's acquisition of colgate debt was largely within the principals' control and they were confident that negotiations could be concluded and sales closed within a short time what the partnership needed for its temporary cash balances was a portfolio of short-term highly liquid investments that need was not served by the decision to acquire an undiversified portfolio consisting of citicorp's unregistered 5-year notes nor can that need explain the decision to liquidate the portfolio by means of a complex structured transaction in which a substantial amount of the principal would be consumed by dealer fees acm's conduct subsequent to the citicorp note purchase belies the claim that the use of the citicorp notes as a temporary store for partnership cash was economically sound the citicorp note investment would not have met the criteria for management of temporary cash balances set forth in the partnership's investment guidelines had they been in effect at the time but the adoption of the investment guideline sec_2 weeks later like so many partnership decisions appears to have been scheduled to accommodate the sec_453 investment strategy once the citicorp notes had been sold the partnership was at liberty to follow sound investment principles the dollar_figure million cash generated in the sale was invested in a diversified portfolio of commercial paper instruments maturing after days no liquidation costs were incurred to obtain the cash needed for settlement of the colgate debt purchases but financial_assets that could be converted into cash without a sale and registered financial_assets that could be traded on an exchange at relatively little transaction cost would not have satisfied colgate's tax needs petitioner argues that the choice of private_placement notes allowed acm to negotiate for a put option a valuable option it could not otherwise have obtained the logic appears to be backwards the partnership did not choose the citicorp notes because they offered a put if acm had invested in short-term money market instruments or otherwise in accordance with the criteria in its belated investment guidelines it would not have needed a put option the option was valuable because the partnership chose to invest all of its cash in 5-year notes of a single issuer that were not tradeable on an exchange e the pattern of ostensibly market-driven decisions petitioner sums up the manner in which the partnership executed the sec_453 investment strategy as follows although the evidence clearly indicates that the transactions acm entered into were contemplated from the outset it is equally plain from the record evidence that none of the acm transactions was pre-wired or certain to occur moreover it is clear that none of the parties was ever under any obligation to undertake any of the transactions ultimately market events and conditions dictated whether the transactions went forward and the terms on which they went forward the pattern of market-driven decisions that petitioner describes cannot be found in the record on the contrary the record reveals only a series of inconsistencies between the steps actually taken and the decisions that tax-independent considerations would have implied there is no evidence that the occurrence or timing of any of these steps was a function of anything other than tax planning the documents that were drafted to explain the liability management partnership proposal for purposes of colgate's internal review exhibit a scrupulous regard for the need to justify the proposal by reference to the relative costs of alternative structures petitioner presented expert opinion to the effect that acm was a cost-effective vehicle for accomplishing colgate's liability management objectives by contrast pohlschroeder's account of how the decision was made to invest in the citicorp notes reveals a striking indifference to cost considerations petitioner points out in support of its position that the consequences of acm's transactions were not predetermined that the partners' exposure to citicorp's credit was real not theoretical if the purchase of the citicorp notes confirms that market forces could have affected the economic outcomes for the partners it also illustrates how little market considerations actually affected partnership decisions investing all dollar_figure million of the partners' capital in citicorp notes most of which would be sold at market price rather than held until they could be put back to the issuer at par did subject the partnership to risk the investment guidelines reflect the judgment that such risk normally would not be justifiable in order to explain the acquisition of the citicorp notes as an interim use for idle cash preparations to acquire the colgate debt were suspended over the short_period that the partnership planned to hold the notes any premium yield it may have earned from them could not have covered an appreciable amount of the costs that the partnership expected to incur upon their sale the acquisition of the libor notes ostensibly to minimize the partners' exposure to a rise in interest rates was planned and carried out at a time when colgate expected interest rates would fall over the next several months and accordingly desired leveraged exposure to interest rate risk within the partnership instead of initially setting southampton's share of the yield component at the target level of approximately triple its pro_rata share colgate caused southampton to increase its share in two steps over a period of weeks to provide part of the rationale for why the partnership no longer needed the hedging effect of the bfce notes in accordance with scenarios developed several weeks beforehand the acquisition of the libor notes was planned with the expectation that kannex would not in fact have any net exposure to hedge and the acquisition proceeded as planned even after abn and merrill had entered into an agreement that would offset their effect on abn's interest altogether each of the steps in the sec_453 investment strategy was planned and arrangements commenced considerably in advance of executiondollar_figure before the negotiations to form acm merrill had already begun negotiations to purchase the citicorp notes before their purchase merrill was negotiating for their disposition by the time acm acquired the libor notes merrill was arranging with sparekassen the terms on which some of them would be sold the contingent_payment_sale was scheduled to take place before the end of acm's first taxable_year in order to permit the partnership to spread its tax basis in the citicorp notes over years instead of the distribution and sale of the bfce notes was scheduled to occur before the end of colgate's taxable_year in order to offset southampton's share of the contingent_payment_sale gain on colgate's consolidated_return it was the understanding of the principals that kannex would respondent's expert irving h plotkin concluded that in judging the economic rationality of the partnership it must be remembered that the complex financial transactions and the profits realized by the parties did not occur as a reaction to or consequence of random economic factors likewise the very low pretax rate of return suffered by colgate was not the result of poorly chosen investments or of any unexpected adverse market conditions rather the transactions and the returns were the result of a carefully crafted and faithfully executed sequence of sophisticated and costly financial maneuvers that left little to chance or market opportunities the score for the partnership's actions was very detailed and the libretto even included the writing of the minutes of the partnership meetings weeks before those meetings occurred the actual partnership transactions conformed to each of the seven steps choreographed in merrill lynch's date presentation to colgate retire from the partnership by the fall of so that the libor notes could be sold in time for colgate to carry back the taxable loss to its taxable_year no supervening market forces or other nontax considerations disrupted the scheduled execution of these steps 'if we stood at the top of the world and looked down on this transaction' we would see events unfolding during the year s about as they were contemplated when the plan was adopted 75_tc_324 quoting 520_f2d_323 5th cir but for the dollar_figure million of tax losses it generated for colgate the sec_453 investment strategy would not have been consistent with rational economic behavior the sec_453 investment strategy lacked economic_substance it served no useful nontax purpose accordingly the pertinent adjustments made by respondent to acm's reported items of income and loss are sustained to reflect the foregoing decision will be entered under rule
